Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                         Main Document    Page 1 of 139




 EXHIBIT '' 1''
Case 6:16-bk-15889-SY                     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                       Desc
                                           Main Document    Page 2 of 139

                                                                   Page 80




                Richard Byron Peddie, SBN 193770
                lawstudios@comcast.net
          2     Lawstudios I Richard Byron Peddie. P.C.
                5051 Euclid Avenue
          3     Boulder. CO 80303-2831
                Tel.: 303.444.5447
          4     Fax: 720.222.4766
                Auome;-for Thomas Wylde, LLC
          .5
          6
          7
                                               UNITED STATES BANKRUYfCY COURT
          8
                                                 CENTRAL DISTRICT OF CALIFORNIA
         9
                                                         RIVERSIDE DIVISION
      IO

      JJ            In re                                          Case No.: 6:16-bk-15889-SY
                    PDTW, LLC,                                     SUPPLEMENTAL DECLARATION OF
      12
                                                                   DAVID SCHNIDER
                             Debtor.
     13
                                                                   Hon. Scott H . Yun
     14
                                                                   DATE: Feb. 14, 2018
     15

     16
               ________ _____                ...,....
                                                                   TIME: 10:00 a.m.
                                                                _, COURTROOM.: 302

                                       SUPPLEMENTAL DECLARATION OF DAVID SCHNIDER
     17
               I. DAVID SCHNIDER declare, upon my oath and under penalty of perjury, that if called to
     18
               testify, I could and would testify as follows:
     19
               l.           My name is DAVID SCHNIDER. I submit this declaration in connection with Thomas
     20
                            Wylde, LLC' s Opposition to Paula Thomas' Objection to Proof of Claim [Claim No.
     21
                            9]("0pposition")..
     22
               2.
     23
     24

     25
               3.           I have reviewed the exhibits prepared for the OppositiQn.
     26
               4.           Exhibit A to the Opposition contains a true and correct copy of that Dec. 22, 2014
    27
                            Agreement to Purchase Membership Interest ("APMr'), as well as its associated Use of   I Exhibit       -,
    28                                                                                                                         9
                            Proceeds Agreement. executed by Paula Thomas, on the one hand, and TW, on the other David
                                                                                                                   Sehnider

               -----6iiiiPciiiiaoiiiiiiijiiafiiiiiii.1o5-;A~vv:IDiD&scCHHNIDMDEERR_____ i                          7~~.n..:,,
                                                                                                         TR000221
Case 6:16-bk-15889-SY             Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                             Desc
                                   Main Document    Page 3 of 139


                                                       Page 82




          5.    Exbibil B 10 the Opposition i~ a true and correct copy of Debtor' 5 Dec. 22. 2014 minutes
      2         Ill   which it delegates certain dcbrs to Paula Thomas.
      3   6     A~ indicated on Exhibit C, TW plltd off cn:dttor CBC Partner!\ I, LLC on Dec. 29-30,
      4         '2014, in two separate payment~ made on those days,
      5   7.    Exhibit D m the Oppo.m1on contains true and correct copies of excerpted pages from
      6         certain debt instrurnenrs evidencing that Oct 29. 2013 loan in the amount of $1 .625M
      7         borrowed by Debtor from lender CBC Partner~ I, LLC.
      8   8.    Exhibit I to the Opposition is II true and correct copy of that March 17. 2015 letter of
      9         gua.tantec TW issued, guaranteeing Debtor's payment of its debts to the law firm of
     10         Murphy Rosen, LLP, under the cond1t1ons set forth therein.
     11   9.    Exhibit J to the Opposition is a true and correct copy of an e-mail chain starting on July
     12         9, 2014 and ending on July 10. 2014, in which I was copied This e-mail chain contains
     13         the initial proposal f was aware of from a potential investor co.nccming obtaining capital
     14         and restr:ucturing the THOMAS WYLDE fashion house. This was before TW was
     15         fanned. Paula Thomas was a participant in these communications. 1 am informed and
     16         believe that at the time she had hired attorney Andrew Apfelberg to represent her ini.en:sts

     17         in lhe contemplated mmsaction. It is my understanding that Apfelberg represented
     18         Thomas throughout the transaction. He worked with me on Thomas' Agreement to

     19         Purthase Membership Interest and the related instruments.
     20   10.   After Dec. 22, 2014, attorney Apfelbcrg remained Involved inasmuch as he
     21         communicated with me regarding TW's perfonnance under the APMI and Use of
     22         Proc~ds Agreement to confinn that TW in fact made good on its covenant to pay off
     23         certain debts affecting Thomas and Debtor.
     24   11.   FURTHER OECLARANT SAYE1'H NAUGHT.
     25         I declare under penalty of perjury that the foregoing is true and correct.
     26         Executed on Nov. 30, 2017:
     27
     28
                                                               c~             ~ /V~
                                                                                               SCHNIDER


                                                           2
                            SUPPLEMENTAL DECLA.RATION OF DAYID SCHNIDER


                           O.PPOSITION EXHIBITS 00058
                                                                                                           TR000223
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                         Main Document    Page 4 of 139




  EXHIBIT ''2''
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14          Desc
                          Main Document    Page 5 of 139


 1                     UNITED STATES BANKRUPTCY COURT
 2            CENTRAL DISTRICT OF CAL IFORNIA, RIVERSIDE DIVISION
 3
 4
      In Re
 5
      PDTW, LLC
 6
                                Debtor              )       No. 6:16 - bk - 15889 SY   .I
 7                                                  )
                                                        Chapter 7
 8
      LARRY SIMONS, Chapter 7 Trustee,                  Adv. No. 6:17-ap-01200
 9                                                      SY
                         Plaintiff,
10
                  VS .

11
      PAULA THOMAS, an individual;
12    THOMAS WYLDE, LLC, a California
      Limited Liability Company; THOMAS
13    WYLDE HOLDTNGS, LLC, a California
      Limited Liability ; and DOES 1 - 10,
14
                           Defendants.
15
16
17                           DEPOSITION OF DAVID SCHNIDER
18                              Los Angeles, California
19                              Friday, January 11, 2019
20                                     Volume I
21
22      Reported by:
        AMANDA J . KALLAS
23      CSR No. 13 901
24      Job No. 3179103
25      PAGES 1    - 334

                                                                           Pagel

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                         Main Document    Page 6 of 139


 1                     UNITED STATES BANKRUPTCY COURT
 2            CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 3
 4
      In Re
 5
      PDTW, LLC
 6
                              Debtor                      No. 6:16-bk- 15889 SY
 7                                                )


 8
      ------------------)                             Chapter 7

      LARRY SIMONS, Chapter 7 Trustee,                Adv. No . 6:17-ap- 01200
 9                                                    SY
                        Plaintiff,
10
                  vs.
11
      PAULA THOMAS, an individual;
12    THOMAS WYLDE, LLC, a California
      Limited Liability Company; THOMAS
13    WYLDE HOLDINGS, LLC, a California
      Limited Liability; and DOES 1-10,
14
                        Defendants.
15
16
17         Deposition of DAVID SCHNIDER, Volume I, taken on behalf
18      of Defendant, at 2049 Century Park East, Suite 2400, Los
19      Angeles, California 90067, beginning at 8:54 A.M. and
20      ending at 5:02 P.M . on Friday, January 11, 2019, before
21      Amanda J. Kallas, Certified Shorthand Reporter No. 13901.
22
23
24
25

                                                                       Page 2

                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                         Main Document    Page 7 of 139


 1       APPEARANCES;
 2

 3       For Witness:
 4            KAUFMAN DOLOWICH VOLUCK LLP
 5            BY:       ROBERT SILVER,           ESQ.
 6            135 SOUTH LA SALLE STREET
 ?            SUITE 2100
 8            CHICAGO,       ILLINOIS 60603
 9            312-863-3692
10            RSILVER@KDVLAW.COM
11
12       For Defendant:

13            LDT CONSULTING,            INC.
14            BY:       DIMITRIOS P.         BILLER ,     ESQ .
15            15113 WEST SUNSET BOULEVARD
16           NUMBER 9
17            PACIFIC PALISADES,               CALIFORNIA 90272
18           310-459-98?0
19           BILLER LTDCONSULTING@VERIZON.NET
20
21
22       Also Present:
23           PAULA THOMAS
24

25


                                                                  Page 3
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                         Main Document    Page 8 of 139


 1                                               INDEX
 2       WITNESS                                                 EXAMINATION
 3       DAVID SCHNIDER
 4                            (By Mr. Biller)                        12
 5

 6

 7                       QUESTIONS INSTRUCTED NOT TO ANSWER
 8                                        Page            Line
 9                                               NONE
10
11                                 INFORMATION REQUESTED
12                                       Page             Line
13                                              NONE
14

15

16                                    MARKED QUESTIONS
17                                       Page             Line
18                                              NONE
19
20
21

22

23

24

25


                                                     _ _ _ _ _ _ P_a_g_e_ 4___ J
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                         Main Document    Page 9 of 139


 1                                       EXHIBITS
 2       NUMBER                        DESCRIPTION                    PAGE
 3    Exhibit 1           PLAINTIFF'S AMENDED NOTICE OF               72
 4                        DEPOSITION OF DAVID SCHNIDER AND
 5                        DEMAND FOR PRODUCTION OF DOCUMENTS
 6                        CASE NO. BC596495
 7

 8    Exhibit 2           PLAINTIFF'S AMENDED NOTICE OF               72
 9                        DEPOSITIO~ OF THE PERSON MOST
10                        KNOWLEDGEABLE AT THOMAS WYLDE, LLC
11                        RELATED TO PARTICULAR TOPI.CS AND
12                       DEMAND FOR PRODUCTION OF DOCUMENTS
13                       CASE NO. BC596495
14

15    Ex~ibit 3          RULE 1 . 7 CONFLICT OF INTEREST              83
16

17    Exhibit 4          BANK OF AMERICA ACCOUNTING                   93
18                       DOCUMENTS
19                       BATES: 03649 - 03749

20                       AND 03509 - 03750

21

22    Exhibit 5          DAVID A . SCHNIDER RESUME                   98

23                       BATES: SCHNIDER BK001531 - 001532
24

25


                                         _       ____Page~
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                        Main Document    Page 10 of 139


 1                               EXHIBITS CONTINUED
 2       NUMBER                        DESCRIPTION                    PAGE
 3    Exhibit 6           ARTICLES OF ORGANIZATION                    111
 4                        BATES: SCHNIDER BK001815 - 001952
 5

 6

 7                          ***EXHIBIT 7 NOT MARKED***

 8    Exhibit 8           MARCH 25, -2014 EMAIL WITH                  131
 9                        ATTACHMENT RE:       11
                                                    REDLINE"
10                        BATES: SCHNIDER BK005020 - 005072
11

12    Exhibit   9         SUPPLEMENTAL DECLARATION OF DAVID           141
13                        SCHNIDER
14                        BATES: TR000221 - 000223 AND

15                       TR000209 - 000207

16

17    Exhibit 10         DECLARATION OF DAVID SCHNIDER                150
18                       BATES : OPPMSJ00057 - 00060

19

20    Exhibit 11         DECLARATION OF DAVID SCHNIDER                154
21                       BATES: TR000206 - 000207
22

23    Exhibit 12         ACTION BY WRITTEN                           159
24                       BATES: SCHNIDER BK002390 - 002391
25


                                                                  Page 6
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                        Main Document    Page 11 of 139


 1 [ way you catch people -- or criminals.                    I'm going to ask

 2       you to profile; okay?

 3                   MR. SILVER:      Are you asking if he seemed Middle

 4       Eastern?

 5                   MR. BILLER:      Yeah.

 6                   MR. SILVER:      Is that the question?

 7                   MR . BILLER:     Yeah.

 8                   MR. SILVER:      Really?

 9                   THE WITNESS:       He did not, because he had a

10       British accent.

11       BY MR. BILLER:
12            Q      Okay .    Now, you sent thi s do cument, this

13       promissory note , that includes the IP as c o llateral;

14       right ?

15            A      Yes.     Well, it includes Thomas Wylde ' s IP as

16       collateral.

17            Q      No, it - - Thomas Wylde doesn't own the IP at this

18      point.      That ' s owned py TW Holdings.

19                   And what does i t say about the collateral?            'R~ad

20       it into the record .

21            A      It says,    (reading ) :

22                                    To secure its obligat i ons under

23                          this note, maker hereby grants and

24                          pJedges to lender~ security intere~t in

25                          maker's right, ~itle , and interest, in

                                                                    Page 1 78

                                  Ve.ritext Legal Solutions
                                        ~66 299-5127
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14         Desc
                         Main Document    Page 12 of 139


   1                         and to all intellectual property righ~

   2                         and associated goodwill r~lating to the                     I
   3                       Thomas Wy) p§! prand and designs.

                             Including, without limibation, a g y

   5                       copyrights, trade~arks, patents, t~ade
   6                       sec:rets, moral rights, or any other
   7                       rights therein.          Including, without·

   8                      'limitation , the t,;adeT(lark and copyright

                           registrations or ~pplicatigns set forth
10                        on Exhi:bi t A "here.to.
11                    Who tol.d   Y.OU   to put that lang4age in there?
                 A    I can't answer that without revealing
1.3     attorney/client privileged in~ormation .

14               Q.   It;•~ been waived , buddy.

l5                    MR. SILVER :       Who waived it?

16                    MR. BILJ,ER:       Lee      Doug Lee.
17                    MR, SILVER:        That's - - I don ' t know if tha·t ' s
18      true or not .

19                    MR. BILLER:        I 'm going to ·s how him the documents .
20                    MR. SILVER:        Okay .   .But I can't - - I can I t;
2 a.    ope·rab:e on that.

22                    MR . BILLER:

23      _BY    MR. BILLER:
24                    So -- and this note's never been pa-i d back, has
25      ,it?


                                                                      Pag~ 179

                                  Veritext Legal SQlutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14      Desc
                        Main Document    Page 13 of 139


  1            ~    Not to my knowledge .

  2            Q,   So they - - TW went in default; righ~?

  3            A    To my knowledge, yes.

  4           ,Q    So the IP goes t .o ·Eniluz Gonzalez,_ according to

  5      this document; right?

  6           A     Well., doesn't necessarily go to the,m., but Eniluz
 7       and Khondker would have -- or Shoeb would hav~ a claim to
 8       it under this document.

 9            Q     Oka~.     And so they're not part of the bankruptcy

10       case1 are they?

11            A

              Q     ,Okay .   So let's - - what happe:t:1ed, between July
13      18, 2014 and December 8, 2014, to req~ire tha~ the IP

14      become the coll~teral for two -- $2 milJ.ion loan?

1.5           A     I can't answer that without violating
16      attorney/ciiept privileg~.

17                  Okay.     .W ell, let's d o this, let me put words in
18      your m0uth; okay?

19                  Well, not okay, but go ahead.

20                  Y.ou kind of messed up .          .Because Stephan Choi w~s
21      pissed of·f at you or ot,hers for not having an operating

22      ~greement; r ~ght?       He -- in early November 2014t he was
23      angry that an operating agreement was not in place, and he
24      owned nothing of one company and something o f another
25      c.o mpany ~}1at belonged to Paula ; isn • t that right?

                                                                   Page 180

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                        Main Document    Page 14 of 139


  1            A    Not to my knowledge.

  2            Q    Really'?   Okay.      I' 11 snow y9 u th~ e-m~ f :J., w~e' 1=_1
  3      get there .

  4                 MS. THOMAS:      Wow .

  5      BY MR. BILLER:

  6            Q    And as -- as a -- John Hanna kind of pissed his
  7      pants, so to say, and ran around trying to figure out how

  s.     to eapea~e him.

  9                 So he's the one who decided to make my cliel}t's
10,      IP the collat~ral to a $2 mill_ion io<!n.; ;right?

11             A    I c~p•t an.swer that without revealing privileg~d

1~       information.

13             Q   Okay.     ·But there's comm~nication between y<a:>u,

14       Haz;na_, and Choi - - and Choi' s nothing, -b y the wqy, he I s

15       not a client., he's nothing, he breaks the pr~vil.~ge - - in
16       which he accepts the IP being used as colJ.ateral; isn't

17       that right?

18            A    I don't recall.         There may be, b~t

19            Q    ;~   Y-

'20           A    --   I don't recall.

21            Q    Now, to a member of a co~pa;).y, having the company

22      own the IP is substantially different than having the I~
23      ~eing· collater,al that goes to another perso.n w.h0 was not

24      an owner; isn't that true?




      L
_25           A    Well, again, you're conflating two different

                                                                    Page 181

                                Veritex.t Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY      Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14     Desc
                           Main Document    Page 15 of 139


   1           A     It's more of a lectur e.

  2            Q     It's a leading question; okay?

  3                 MR. SILVER:         A leading question is fine.
  4      BY MR. BILLER:

  5                 You committed fraud on Paula Themas so you couid

  6      get extra money from Stephan Choi; is that not right?

  7            A    No .

  8           'Qi   You, in fact, received $26,000, in a three-month,

  9      .period, from Stephan Choi, didn't you?

10                  No.

               Q    where did you get it from?
,1 2           A    Well, one, I don't know if it's true, what I got.
13       So I'm assumil}g your represe.!!t - - re12_resentation is true,

14       that T_!lomas Wylde paid me $26,000 in a three-month ~eriod.
15       It was based on invoices for legal work performed, that

16       the comp.~ny P.aid       ~   that money.

17            Q.    .W hich company?
18            A     'Thomas Wylde .

19            Q     Thomas WY.lde wasn't formed .             rt on~y had an
20      operating agreement, and it didn't have an officer, i t
21      didn't have anybody there.

22            A     What period are you talking about?

23                  August; September, and October .

24            A     Of 20 . . .

25            Q     '14.

                                                                     Page 286

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14          Desc
                          Main Document    Page 16 of 139


  1.          A       Then t a at would have been PDTW .
  2           Q       Ok~y .   So you were working for TW, and getting

  3      paid by PDTW right; ~ight?
  4           A       Yeah, that's possible .

  5           .Q      It's not possible, sir .           That 's exactly what
  6      happened .
  7                   You were getting paid b_y my client's company
  8      while you wer e working for another company, stealix,;g her
  9      IP; isn't that right?
10            A       No , that is n ot right.

ll            Q       Okay .   You were getting paid by PDTW while you,
         were doing legal work for TW ; correct?
1. 3          A       That ' s possibl e.
14            Q    -Okay.      So where ' s the privilege?         Where's the
15      privilege ?
16            A       ijher~' s what p;i;-~ivilege.?
17            Q       My clien t is paying you, so what privilege do you
1 81     h ave between a nybody at TW - - PDTW and PDTW?               What
19       where ' s t~e privilege?         MY client's paying you .
20            A       Your c lien t didn't pay me; the company did .
21            Q       She owns th~ comP.any .

22.           A       Ther €'s st f ll - - we've done this 20 times.
23            Q    ·No , it doesn't mat ter.            She ' s the manager, s h e is
24       the CEO -- did you give per a ~iso~o sure ~greement , that
25       you're going to work for TW and get paid by PBTW?                    Did

                                                                       Page 287

                                   V~rite~t Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                          Main Document    Page 17 of 139


 1      give her that?

 2            A    No .
 3            Q    Did you call her a conflict waiver on that?

 4            A    No .
 5            Q    That's a v iolation of the rules of p r ofessional

 6      conduct, isn't it?

 7                 MR. SILVER :       Calls for a legal conclusion.

 8                 THE WITNESS:         I think in the context, it probably

 9      wasn't.

10      BY MR. BILLER:

11            Q    I'm sorry?

12            A    I think it probably wasn't.

13            Q    Was not?

14            A    Was not.

15            Q    Why not?

16                 MR . SILVER:       Hey, man .      Go get an expert, and

17      then you'll find out.

18                 MR. BILLER:        No, he's a lawyer.       He's a

19      specialist in 13 areas.

20                 MR . SILVER:       He's not a specialist in this.

21                 It cal l s for a legal conclusion.

22                 The whole thing is just argumentative.

23                 MR. BILLER :       Okay.

24                 MR. SILVER:        You know, it's amazing that I'm just

25       sitting here listening to this.

                                                                   Page 288

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14          Desc
                        Main Document    Page 18 of 139


 l_                    UNITED STATES BANKRUPTCY COURT
 2            CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 3
 4
      In Re
 5
      PDTW, LLC
 6
                              Debtor                       No. 6:16- bk-158 89 SY
 7
                                                      Chapter '7
 8
      LARRY SIMONS, Chapter 7 Trustee,                Adv. No. 6 : 17-ap- 0 1 200
 9                                                    SY
                        Plaintiff,
10
                VS .
1.1
      PAULA THOMAS, an individual;
12    THOMAS WYLDE, LLC, a California
      Limited Liability Company; THOMAS
13    WYLDE HOLDINGS, LLC, a California
      Limited L iability; and DOES l-10 ,
14
                        Defendants.
15
16
17                         DEPOSITION OF DAVID SCHNIDER
18                            Los Angeles, California
19                            Friday, January 11, 2019
20                                   Vol ume I
21
22      Reported by:
        AMANDA J. KALLAS
23      CSR No. 13901
24      Job No. 3179103
25      PAGES 1 - 334

                                                                         Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                          Main Document    Page 19 of 139


  1                     UNITED STATES BANKRUPTCY COURT
  2            CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
  3
  4
       In Re
 5
       PDTW , LLC
 6
                                 Debtor                      No. 6:16-bk-15889 SY
 7

                                                         Chapter 7
 8
       LARRY SIMONS, Chapter 7 Trustee,                ) Adv. No . 6:17-ap-01200
 9                                                    .) SY
                           Plaintiff,
10
                    vs.
11
       PAULA THOMAS, an individual;
12    THOMAS WYLDE, LLC, a California
      Limited Liability Company; THOMAS
13    WYLDE HOLDINGS, LLC, a California
      Limited Liability; and DOES 1-10,
14
                           Defendants.
15
16
17         Deposition of DAVID SCHNIDER, Volume I, taken on behalf
18      of Defendant, at 2049 Century Park East, Suite 2400, Los
19      Angeles, California 90067, beginning at 8:54 A.M. and
20      ending at 5:02 P.M. on Friday, January 11, 2019, before
21      Amanda J. Kallas, Certified Shorthand Reporter No. 13901.
22
23
24
25


                                                                         Page 2

                                  Veritext Legal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document    Page 20 of 139


 1       APPEARANCES:
 2

 3       For Witness:
 4            KAUFMAN DOLOWICH VOLUCK LLP
 5            BY:       ROBERT SILVER,           ESQ.
 6            135 SOUTH LA SALLE STREET
 7            SUITE 2100
 8            CHICAGO,       ILLINOIS 60603
 9            312 - 863-3692
10            RSILVER@KDVLAW.COM
ll

12       For Defendant:
13            LDT CONSULTING,             INC.
14            BY :      DIMITRIOS P.         BILLER,       ESQ.
15            15113 WEST SUNSET BOULEVARD
16            NUMBER 9
17            PACIFIC PA LISADES,              CALIFORNIA 90272
18            310-459-9870

19            BILLER LTDCONSULTING@VERIZON .N ET
20
21
22       Also Present:
23            PAULA THOMAS
24

25

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14     Desc
                        Main Document    Page 21 of 139


  l                                             INDEX
  2      WITNESS                                                 EXAMINATION
  3      DAVID SCHNIDER
  4                           (By Mr. Biller)                        12
  5

  6

  7                      QUESTIONS INSTRUCTED NOT TO ANSWER
  8                                      Page             Line
 9                                              NONE
10

11                                 INFORMATION REQUESTED
12                                       Page             Line
13                                              NONE
14

15

16                                    MARKED QUESTIONS
17                                       Page             Line
18                                              NONE
19

2'0

21
22

23

24

25


                                                                    Page 4

                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document    Page 22 of 139


 1                                        EXHIBITS
 2       NUMBER                         DESCRIPTION                   PAGE
 3     Exhibit 1          PLAINTlFF'S AMENDED NOTICE OF               72
 4                        DEPOSITION OF DAVID SCHNIDER AND
 5                        DEMAND FOR PRODUCTION OF DOCUMENTS
 6                        CASE NO. BC596495
 7

 8     Exhibit 2          PLAINTIFF'S AMENDED NOTICE OF               72

 9                        DEPOSITION OF THE PERSON MOST
10                        KNOWLEDGEABLE AT THOMAS WYLDE, LLC
11                        RELATED TO PARTICULAR TOPICS AND
12                        DEMAND FOR PRODUCTION OF DOCUMENTS
13                        CASE NO. BC596495
14

15    Exhibit 3           RULE 1.7 CONFLICT OF INTEREST               83
16

17    Exhibit 4           BANK OF AMERICA ACCOUNTING                  93
l8                        DOCUMENTS
19                        BATES: 03649 - 03749
20                        AND   03509 - 03750
21

22    Exhibit 5           DAVID A. SCHNIDER RESUME                    98
23                        BATES: SCHNIDER_BK001531 - 001532
24

25


                                                                  Page 5
                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                        Main Document    Page 23 of 139


 1                               EXHIBITS CONTINUED
 2       NUMBER                        DESCRIPTION                     PAGE
 3     Exhibit 6          ARTICLES OF ORGANIZATION                    111
 4                        BATES: SCHNIDER_BK001815 - 001952
 5

 6

 7                          ***EXHIBIT 7 NOT MARKED***

 8    Exhibit 8           MARCH 25, 2014 EMAIL WITH                   131
 9                        ATTACHMENT RE: "REDLINE"

10                        BATES: SCHNIDER BK005020 -      005072

11

12    Exhibit 9           SUPPLEMENTAL DECLARATION OF DAVID           141
13                        SCHNIDER

14                        BATES: TR000221 - 000223 AND

15                        TR000209 - 000207

16

17    Exhibit 10          DECLARATION OF DAVID SCHNIDER               150

18                        BATES: OPPMSJ00057 - 00060

19

20    Exhibit 11          DECLARATION OF DAVID SCHNIDER               154
21                        BAT.ES: TR000206 - 000207

22

23    Exhibit 12         ACTION BY WRITTEN                            t59
24                       BATES: SCHNIDER BK002390 - 002391




                                                                   Page 6
                               Veritext Legal Solutions
                                    866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14             Desc
                        Main Document    Page 24 of 139


   1                              EXHIBITS CONTINUED
   2     NUMBER                          DESCRIPTION                            PAGE
   3   Exhibit: 13         EMAIL CHAIN RE: "TW OPERATION                        165
  4                       AGREEMENT 11

  5                       BATES: SCHNIDER BK004776             -   004836
                                         -
  6

  7    Exhibit: 14        DECEMBER 11, 2014 EMAIL WITH                         172
  8                       ATTACHMENT RE: "DOCS"

  9                       BATES: SCHNIDER BK005163             -   005209
10

11     Exhibit 15         DECEMBER 8, 2014 EMAIL WITH                          174
12                        ATTACHMENT RE: "CHOI NOTE"

13                        BATES: SCHNIDER BK003992 - 003997
'1 4

15     Exhibit 16         NOVEMBER 25, 2014 EMAIL WITH                         184
16                        ATTACHMENT RE: "PROMISSORY NOTE"
17                        BATES: SCHNIDER BK001548             -   001553
18

19     Exhibit 17         RESOLUTION RE TRANSFER OF                            190
20                        MEMBERSHIP INTERESTS

21                        BATES: 02217 - 02240

22

23     Exhibit 18         EMAIL CHAIN RE: "EXERCISE OF                         193
24                        OPTION"

25                        BATES: LEE004485        -   004487


                                                                            Page 7
                                                                                       J
                                Veritext Legal Solutions
                                     866 299-5127
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14     Desc
                            Main Document    Page 25 of 139


 1                                    EXHIBITS CONTINUED
 2          NUMBER                           DESCRIPTION                  PAGE
 3      Exhibit 19            EMAIL CHAIN RE: "HANNA EMPLOYMENT           207
 4                            AGREEMENT"

 5                            BATES: LEE004725 - 004741

 6

 7      Exhibit 20            EMAIL CHAIN RE: "HANNA EMPLOYMENT           207

 8                            AGREEMENT 11

 9                            BATES: LEE004725 - 004738

10

11

12                              ***EXHIBIT 21 NOT MARKED***

13      Exhibit 22            MARCH 31, 2016 EMAIL                        225

14                            RE:   "LITIGATION HOLD"

15                            BATES: SCHNIDER BK001588

16

17      Exhibit 23            EMAIL CHAIN RE: "LOAN"                      22 7

18                            BATES: LEE002020 - 002038

19

20      Exhibit 24            EMAIL CHAIN RE:        "NOTICE OF           23 3
21                            CONSENT- IMPORTANT 11

22                            BATES: LEE004 786 - 00.4 788

23

24

25


     L
     I -_   _   _   _   _
                                                                      Page a
                                    Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                             Main Document    Page 26 of 139


  1      BY MR. BILLER:

  2              Q   So that's not true, huh?

  3                  Who gave you the authority to be the general
  4      counsel?        Yqu said John Hanna did'?

  5             A    John Hanna did .

  6             Q    •And you say he was the CEO of - - of TW?

  7             A    Yes.

 ,8             Q    Where is that written?

  9                  MR , SILVER:          That he's the CEO of TW?

10                   MR. BILLER:           Yeah.

11                   THE WITNESS :          That he•~ the -- well, he was the

12      manager a~ well.

13      BY MR . BILLER:

14              Q    Where is that wri tten?

15              A    Both       of   those are in the operating agreement.
16              Q,   Th.a t were signed and finally p;roduced in December
1-7     0   f 2015 - -   I   1'4 .

18                   So who - - where is it wr_i t ten in any document,

19.     between July 22nd and 2014 and D.e .cember 1, 2014, that he

20      had the a_~thority as the CEO er a manager?                Where ,ts that?

21              A    I believe there was a document signed by me ,
22,     under the authority of Stephan Choi, t ha·t               said he could
23      open bank accounts.

24              ,Q   Who was Stewhan Choi?

25              A    Step)lan Choi was the investor.

                                                                     Page 156

                                      Verite;t Leg_al Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                          Main Document    Page 27 of 139


   1                Right.

   2                •He' s not an owner?

   3           A    He was not an owner at the time .

                    No.     He's no_thing, actually.        He's just a man who

   5     launders money, through TW, in the form of $25 millio~., ~n
   6'    three years.       ,And -- and- he says in January:, that be's
   7    •!!lade his inve-s tment back.       That's what he says tn Januai:;y

   8     of 2015.    He had no authority to do that.

   9                So who had authority, and what instrument was

10       used, to autaorize John Hanna to be a CEO or a manager?

11            A     The only instrument I'm aware of is the articles
12      of incorporation and the letter that was sent to the bank.

13            Q     What does the articles of incorporation s ,a y?

14            A     It just says that the company is formed.

                    That's it?

16                  I d~n•t think it identifies - - at some point, we
17      filed the statem~nt of information, I don't know the date

18      on it .

              Q     No, but it doesn't give anypo~y authority.

20                  I'm asking you, give me a document that gave J ohn

21      Hanna authority;, power,, permission, the ability to act on,

22      behalf of TW as a CEO or manager.

23            A     And I've listed all the documents that L know.

24            Q     Articles of incorporation?

,2 5          A     ~rticles of incorporation.

                                                                  Page 157

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                            Main Document    Page 28 of 139


   1              ,Qj   But his ~ame's not. on it.
   2                    The bank letter, the statement of information

   3     might, I don• t recall what's listed on there, .I think the-1
   4     mana·g ers are .       And the operating agreement .

   5                    Operating agreement wasp.' t signed uutil December_;
   6     right?

   7                    I --

   8              .Q    Please don't say "no.                11



  9               A     I just don't recall what date the - -

10                Q     Well --

11                A     - - original member signeg --
12                      ,MR. SI LVER :    Well , the document says whatever i t
13       is.

14      BY MR . BILLER:

15                Q     No, he didn't produce what the document is.                        )ie
16      produced            I got e - mails from Lee, I got e - mails from Lee,

1- 7    saying tha_t it wasn' t r~ady by November 2 5 .

.18                     MR. SILVER :      Do you have a co:gy of the document?
19                      MR. BILLER:       I       do .   I    do .     Of the

                        MR. SILVER:      '.O perating agreement.

2l                      MR. BILLER:                email?

22                      Yeah.    I have       a    c _opy of an operating agreement,

23      yea.h .

24                      MR. SILVER:       wei1, ~hatev er date that is.
25                      MR . BILLER:      There's no da,te on it: .             He never

                                                                                Page 158
                                                         - --        - - --- -- - -- - - ----
                                    VGtjtext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14         Desc
                               Main Document    Page 29 of 139


   1     dates his documents.

   2                      MR. SILVER:       Okay.

   3                      MR . BILLE·R:     Let' s mark tne next document in
  4      order, please.

  5                                          (Exhibit 12 was

  e                                marked for identification.)
  7                       MR . BI LL-&_R:   This will be No. 12.
  8      BY MR . BILLER :

  9                Q      Pleas~ identify Exhibi_t No._ 12.

10                 .A     This is an action by. written consent of the sole
11.      organizer of Thomas Wylde, LLC, dated JulY. 22p4, 2014 .
12                 Q     'Th~t•s not the real date, though, is it?

_1.3               A      That's the          the effective date.
14                 Q      The real dat~ is July 29th; right?

15                 A      Well, I don 1 t know what you mean by the real
16      date.           That's the effective date, and I - - looks like,

17      from the signature line, the dat e it was signed is uuly,

18      ,.29th .

19                 QI    Where does it say Stephan Choi gave you a_utho_r±ty
20      for this document?

21                 A      I don't think it says that.

22                 Q     No, it does not say that.                 You just created it .
23      You had no ~uthority whatsoever from anyone with authority

24      to c:;reate this document; correct?

25                 A     No.

                                                                             Page 159

                                       Veritext Legal Solut_ions
                                            866 299-:S 127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14           Desc
                          Main Document    Page 30 of 139


 l             Q     Who had the authori~y to allow you to create this

 2       document?

               A     John Hanna.

 4                   Who had the authqrity               Jopn Hann.a doesn't have

 5      any; authority to do anything.              We j~st established, John

 6      •Hanna did not have the authority to be a CEO or a manager.

 7      And you I r _e saying he-• s the one who had authority to make

 8      you sign this document?

 9             A     I - - I don't agree with you.

10             Q    .O kay.     ,Why does John Hanna have the authority; to

ll      make you sign Exhibi t No. --

12                   MR. SILVER:       Isn't the

13      BY MR. BILLER:

14             Q     --   12?

15                   MR. SILVER:       -- testimony ~ - you've asked this.

16      You   --   David said     --
17                   MR. BI LLER :     Please -- please, Robert.

18                  MR. SILVER :       I know, but it's asked and answered.

19                  MR. BILLER:        No, it's not.         It's not.     It relates

20      to the document itself.

21                  MR. SILVER :       The authority of John Hanna , you•ve

22      covered .     T know you don't agree with it, but his answer

23      hasn't changed .

24                  MR . BILLER ;      He's fabricating i t, and I need to

25      tie it down.

                                                                         Page 1.60

                                  Veritext L~gal Solutions
                                       866 299-5127
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                         Main Document    Page 31 of 139


  1                MR. SILVER:       Go ahead.

  2      BY M~. BILLER:

  3           ,Q   When did he tell you to create this document~
  4           A    I don't recall.

                   Okay .    WHat were the cii;cumstances 0f him asking

  6      you to create this document?

  7           A    I    don't know if I can answer that without

  8      invading the attorney/client privilege.

 9                 MR. SILVER:       Yeah, how can you tell -- how can
10       you answer?      Unless someone else was present who broke the

11      privilege.

                   MR. BILLER:       What are you talking about?
13                 MS. THOMAS:       Yeah.

14                 MR . BILLER:      Robert, please don't feed

15      questions - - or answers.

16                 MR. SILVER:       This is me advising my client.
17                 MR. BILLER:       This        no, it's you making a
18      speaking objection.

19                 MR. SILVER:       I' m the quietist guy you've ever
20      seen in one of these -- in this chair .

21                 MR. BILLER:      All right.

22      BY MR. BILLER:

23            Q    You have no -- your only authority, you say, to
24      draft this document was t ·rom John Hanna; right?

25'           A    No.    Actually, I thipk I got authority as well

                                                                P-age 161

                                Veritex.t Legal Solutions
                                     •866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                          Main Document    Page 32 of 139


 1       from Stephan Choi.
 2                  How?     E-mail?
 3            A     I don't --
 4                  O~ did he call you from Costa Rica?            Muh?   What

         is it?    Because I don't see an e-mail.
 6            ~     I don't recall if it was an e-mail or a telephone
 7

 8                 Yeali.

 9            A    'Given Stephan, it likely wouid have been a
10       telephone call.

11            Q,   Give - -
12            A.   It - - if there was no e-mail --
13            QJ   Do you - -
14                 THE REPORTE~:         ~xcuse me, one at a time.
15                 I need your full answer.

16                 THE-   WITNESS:      If   there was nCD e - mail, then it was-
17      propabl~ a telephone call, but I don't recall .
18      BY MR. BILLE}R:
19            Q    So you don't hav~ anY, memory; right?
20                 I -- I paye a memory of the process, and. I have a
21      memory tha£ I had to talk to the members .

22                 He's not a member , dude.
23            A    That's true.
24            Q    Nobody's a member, dude, until December.
25                 Do you under~tand that concept?

                                                                  Page 162

                                 Veritex!._Legal Solutio11s
                                      866 299-5127
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14       Desc
                         Main Document    Page 33 of 139


  1              A    That's not true.

  2,
       r         Q,   Who was a member?

  3              A    The original members of the company were John,
  4        Jene, Doug, and Roger.

  -~            ~     When did they sign an q perating agreement?

  6              A    I don't recall .

  7             (Q,   Oh, re~l~y?     You don't recall?

  8             A     (No audible response.)

  9              Q    On November 21! 2014, you serit Norman Ko a draft

10         of th~ operati.ng agreement, asking him for his hel_p;

11         right'?

12              A     I don't recall.

lJ              Q     You don ' t recall having any communications ~ith

14         Norman Ko?

15              A     T~at's npt what     I said.

16              Q     Wa·s it true that you asked him to look at the.

17         documen.t for you and give him insight?

18              ~     I ~on't recall.

19              Q     Have you ever communicated witn Richard Kim?
,20             A     I don't recall.

'21

r22                   MR. BILLER:    I'm going to hand you a document,

23         I'm going to mark it number --

24                          (Off-the-record discussion.)
25                    THE WITNESS:    0h, hang      OIL     You handed me two

                                                                    Page 163

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                            Main Document    Page 34 of 139


 1      documents .         Do you want one back?

 2                       MS. THOMAS:     I don't see another copy of that.

 3                       MR . BILLER:    Okay .   That ' s fine.

 4                       I'm going to hand you a do<=ument, an e - mail you

 5      wrote to Richard Kim, CC'd to John Hanna, BCC1 d to Jene

 6      Park,       cc   to Doug Lee, but not       Ct to Paula T~omas :
 7      BY MR. BILLER:

 8              Q        Why is that?

 9                       f don't know wha.~ e-mail you• re talking about.
10            ,Q         Okay.   All of your e-mails, you neveit" CC'd Paula

11      Thomas.

12                       Why is that?

13              A        All of them?

14            'Q,        Yeah.

15              A        That's not true.

16              Q        On 90 percent of your e-mails that are CC'd to

17      Jene Park , John Hanna, Doug Lee, and Roger Kuo, they're.

18      not cc•d to Paula.

19                       Why?

20            A          I woul d have to gQ ope-by-one to answer that.
21              Q        Oh, really?     You don't have a general idea why

22      you would do that?             Generally, you don't have a general

23      approach, strategic approach, why you would keep Paul a out

24      of the loop; is this what you ' re saying?

25            A          I have a general idea why I might not send - - or

                                                                    Page 164

                                   Veritext Legal Solutions
                                         866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                          Main Document    Page 35 of 139


 1       letter that Paula signed?

 2             A   I don't know .

 3             Q   When - - when were both those engagement letters

 4       signed?

 s            A    I don't know.
 6                 •bka~ .    ~o ·how can y0u possibly tell me that she

 7       got Andrew Apfelberg to represent h~r during the

 8       investment phase of that deal?

 9            A    Because I told her to do it, she went gnd did it.

10      And then I negotiated with him on her behalf because she

         told me he was representing her.

12            Q    You negotiated on behalf of Paula Thomas?

13                 No .      I negotiated on behalf of the company, with

14      Andrew, because he was representing her .

15            ,Q   You're talking about November/December 2014?

16            A    Correct.       I think that's w.hen she hired Andrew.

17            Q    No.

18            A    Before November; right?

19            Q    You were just caught because you told her to hire

20      Andrew, you said earlier during the investment period, rtot

21       the investment document period.

22            h    You're confusing t-,wo different things.

23            Q    No, I'm not confusing anything.           I think I've

24       displayed more knowledge about these facts than you could

25       ever displ~y .      You• re only int,:,rested in t .rying to confuse   I
                                                                  Page 125
             - -- - ---
                                  Veritext Legal Solutions
                                       866299.5127
Case 6:16-bk-15889-SY      Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14      Desc
                           Main Document    Page 36 of 139


 1       tpe is~lcles, and protect your butt, and protect Andrew

 2       Apfelberg's butt.

 J                  So let me get tfiis right:

 4                  bid Y.9.U ~yer t~l~ Paula Thomas te get her own

 5       counsel between January 2014 and July 2014?

 6             A    I   just ne~d to check dates.             So I d id tell her t~

 7       get her own counsel, I don't know the dates.                 I have to

 8       look at some d·o cuments to see if I can remember what the

 9       timing was·.

10            :o    So y0u don't remember?

11                  ~   remember talking to n.,er .

12            ,Q    But you don't remember?

13.            A    I remembeT talking to n,er, you were asking is
14       abput a specific date, date range.

15                  And I don't know if I'm going to be able to

l.6      figure it out -from the documents in front of me.

1.7            Q,   Okay.      I I m go_ing to give you a fact, maybe this

1.8      will figure it out f .or you.

19                  And~ew Apfelberg gave her a retainer agreeme~t to

20       sign on Noy.emb,er 24th, 2014.

21            'A    Gave Paula Thomas?

22             Q    Yes.

23            'A    Okay.      'The.n I don't think so.

24            ,Q    S}1e    was not represent_ed ?

25            A     Be-tween Jam,1.a~y and .July of 2014?

                                                                      Page 126

                                   Veritext Legal Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY            Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                                 Main Document    Page 37 of 139


 1                Q    Yes .

 2                A    S eparately, I don't think so.

 3                Q    '0k~ y .
                       1
                                       And PDTW had two lawyers, , had you        anq
 4       Andrew; right?

 s                A        It ~ad me .       It   -- a n d i t   h a d Andrew in early

 6       2014 .

 7                Q        Ok ay .     ~ndrew sign ed -- PDTW and Holdings signed

 8       the engageff!e nt letter of -- Febr uary 5 --

 9                A        That sounds right.

10                Q        -- right ?

                  A    2 014 .,

12                Q        The company was formed on July 22 : r ~ht?

13                A    Yes.

14                Q        Okay .

15                         Ye.f? . .

16                Q        I.n that entire sev.en-mo11th perio d -- six-mo nth ,

17       however, Paula Thomas was unrepresented; right ?

18                A        So far as I know, yes.

19                Q        Okay .      iju t y .9u anq Andrew y,ere both r ~p _r -esent ing

20       PDTW ; !right?

2l                A        Duri·ng that period, yes.

22                ,Q       Okay .      So PDTW had two lawyers,. my c lJent had

23       zero; rig.h t?

24                A        So far as I'm awar,e , yes.

25                Q    ·ok~y.          Didn't you think it was prudent for you to

                                                                              Page 127

                                          Veritext L~gal Solutions
                                               866 299-5127
Case 6:16-bk-15889-SY               Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                                    Main Document    Page 38 of 139


 1

 2
      r-   tell my client, in that seven-montb. pe-riod, "get yoµr own

           lawye·r   11
                          ?    Didn I t you think that was prudent - - would -

 3         for you t ·o do?

 4               A            I did n ot think, .in that period,          that she needed

 5         her own lawyer.

 6               Q            I got to get that made into a poster board, and

 7         put that in front of the jury.                       "I did not think at that

 8         time she needed her -- her own lawyer."

 9                            Her company was going to be taken over, her IP

10         was going to be put on the blocks to serve as some type of

11         investment deal to be sold to a crook out of Costa Rica

12         and his buddy on Costa Rica, and you didn't think she

13         needed the lawyer.                Really?

14               A            Well, maybe I 1 m getting the t iming wrong --

15               Q            No, you•re not.

                 A            -- but you're talking about things that happened

17         after.

18               Q            No.     I 1 m talking about the same deal .       There's

19         not two deals, there's one deal .                      There's the investment

2,0        part and there's the documentation part, because you

21         screwed it up.

22               A            I'm talking about two different things.

23               Q            No.     What am I talking about?

24               A            So I'm talking about, when we initially hired

25         Andrew, I believe that's when John was coming in.                       There

                                                                             Page 128

                                            Veritext Legal Solutions
                                                 866 299-5127
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14           Desc
                         Main Document    Page 39 of 139


                     Okay.    You sent an e-mail on 9:34 a.m . ; okay?

   2     You said,    "If she can sign the e-mails today, that --
   3     that'd be great . "

  4             A    Okay .

  5             Q    Okay.    And you said something about Hanna putting

  6     pressure on you or some stupid thing like that.
  7                  Do you remember that?

  8             A    Vaguely, yeah.

  9             Q    Okay.    Why was -- why was there such a hurry to
10      have Paula Thomas go through six, seven, eight legal
11      documents -- that were incomplete, by the way                   and sign
12      them while she was in Uruguay, before the end of the year?

13              A    So the only information I have on that is based
14      on communications with John Hanna, so I can't answer

15      because of privilege .

16              Q    Of course, you can't.           You know why?    I'll tel f
17      you why, because you were stealing her IP.               Troy would not
18      give the money or _pay the rest of the money unle·s •s she
19      gave over th'.e IP, tzhat's exactly w-hy it happened.             'I 'f!l
20      goiJ:!9 to pr.9ve how dishou.est you are right now by using
21      s ·om~ document - - some declarations that ycm filed with the,
22      United States Bankruptcy Court, that Peddie p:irepared for

2 3.   •you .

24                                    (Exhibit 9 was
25                            marked, for identification.)

                                                                     Page 141

                                 Veritext Legal Solutions
                                      866 299-5127
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14       Desc
                            Main Document    Page 40 of 139


 1                    MR. B,ILLER:      No. 9 is the supplemental

 2      decl aration of David Schnider, signed on March 2·9, 201 7.

 3      I've highlighted the two portions of the declaration that.

 4      I 'm t~t~rested in.

 5                    Did I say that was 9?

 6                    MR. SILVER:       Y~ah , you said it was 9 .        I don't

 7      know if that's right or not, Dimitrios.

 8                    MR. BILLER:       Yeah, I     - - I missed one.

 9                    MR.   s~rLVER:    Dq you think this is 10?

10                    MR. BILLER:       Ne, this is 9.

11                    MR . SILVER:      Okay .    So this is -- all right.

12                    THE WITNESS:       Okay.

        BY MR . BILLER:
14               Q    Okc!-y.   What does t _he word "restructured" mea_p

15      .under the internal revenue eodes?

L6               A    I don't know.

17               Q    You don't know?         Then why w9uld you use that word

18      in a document that yo.u don't know what the meaning is for?

19               A    I didn't s~y I don't know what the meaning is,
20      I   --

21               Q    What is the meanin9 of restructured then?

22               A    I said I don't know what the meaning is.               I don't

23      know what the IRS codes are.

24               Q.   Okay .    What is the meaning, according to you?

25               A    ·so in my PR.inion, ):'est,ructuring a company cal)

                                                                        Page 142

                                    Veritext Le~l Solutions
                                        866 299-5127
Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14         Desc
                             Main Document    Page 41 of 139


 1       mean diffe r ent thi~gs, but tyPi cally, i t i s ...

                Q     Be careful .

 3             :A     You done?

 4              Q     No .

 5             A      Typically, restruc·turing a compa-n y means e ither

 6       forming new ent i ties and moving as.sets i nto those, o r .

 ?       finding a way to deal with existi??:9 debts, in my op_inion .

 a              Q     Yeah , i n y o ur opinion?         That does.n • t   exist in any

 9      book    of   law , does i t?

10                    I have no idea, I've nev~ l ook ed .

11             Q      That ' s s omething -- y ou j~st made it up; right?

12                    Yes, I c ame up wi t h that defini t ion as we sit

13       here t o d ay .

14             Q      Okay .     .so you nev er used       i t befor e?    You never

15       used the            the word befor e?

1.6            A      Of eour-se, I ' ve used it before.

17              Q    And you us~d it with the same ~eaning?

18             A      I mean., same or similar.

19              Q     Ok ay .    And you think the creation of TW was a

20       restructuri~g?

21             A      The whole process was, y es .

22              Q     T --

23                    MS . THOMAS .:     What?

24       BY MR. BILLER:

25              Q     TW was a new company.             Isn't that true?

                                                                           Page 143

                                     Veritext Legal Solutions
                                          866 299-5127
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                          Main Document    Page 42 of 139


                    Yes .
 2            Q     Okay .    And PDTW went out of operations; right?

 3            A     I   mean, it still exlsts, as I understand it.

 4_,          Q     It:: went out of oper~tions, is not generating
 5      money, it's not paying taxes, it doesn't have any

 6      employees, it's in ba__nkruptcy; isn't that true?

 7            A     That is true.

 8            Q     Okay.      So PDTW wasn ' t restructured , was Lt?

 9            A     Yes, it was.

10            Q~    No, it was restru ctured from an operating company

11      into a bankrupt company; is that what you' re saying?

12            A     No.      It's - - I mean, the whole process was one of·

13      moving the intellectual property into a new company

14      financing.

15            Q.    That's part of the whole scheme.          The whole
16      scheme that you came up with, through this concept of

17      _leverqging IP, was to c:reat;e a !"!,.ew comP.,an:y, ~_nd t9 thjtn

18      put the new -- put the IP assets into the new company, and
19      put the debt on PDTW .

                    That was your idea, wasn•t it?

21            -A    You stated that incorrectly.

22            Q     Okay.      We'l l see what the jury says .

23                  Okay.      Page 2, on this docume.n t.    Read

24      Par~grap.h 9~

25            Pi.   I read it when you ·h?J.llded it t9 me, becaus~ i~

                                                                 Page 144

                                  Veritext Legal Solutions
                                       866 299-S127
Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14             Desc
                             Main Document    Page 43 of 139


 1   '      was ~ig~lighted.

                  ,Q     ,Read i t into the record.

 3                 A     (Read~ng)   !


 4                                           Exhibit J, to the opposition,

 5                             ~s a t rue and correct copy of an e-mail

 6                             c~ain, starti~g on J~ly 9th, 2014 and

 7                             ending on July 10th, 2014, in which I

 8                             was copied.           'l'his e-mail chain contains

 9                             t -he initia·l proposal I was aware of from-

10                             a potential investor concerning

11                             9bta:!:_nipg capit_a l and ~estructuring the

12                             Thomas W:ylde fashion house.

13                 Q     Let me s 't op you there.

14                A      Okay .

15                 Q.    Identify one publ·ication that refers to                  PDTW   as

16          tl}e Thomas Wylde fashion hQuse..                 One publication .

17                A      I can't possibly .
18                 Q     Yeah.     ·Because i t didn • t -- it was never referred

19          as the 'l'l'iomas Wy],de fashion house, wasn' t it?

20                A      I have no idea.

21                 Q     ·okay .   So you just put those words ±n to make it

22          appear that PDTW, the Thomas Wylde fashion house, was

23          restructured into Thomas Wylde ; isn't that right?
24                A      That is what happened .

25                 Q     No, that's not what happened.                 There's no such

                                                                               Page 145
     L -   - --   - --   - - - --    - - --      -   -   _ _ _ __   _ _ __   _ _ _ __ _ _ _____.
                                         V~ritext L~gal Solutions
                                              866 299-5127
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14             Desc
                            Main Document    Page 44 of 139


  l.

   i   I   •thing as Thomas wylde fashion house .

           It's only iR your mind.              Where does it exist ~
                                                                     ·It doesn' t e"i st 7
                                                                                   Give me ope
  3        piece of paper t ,h-at states Thomas Wylde fashion house .

  4                     Is it on t he letter.head?

  5               A     No.

  6

  7                     Is it in any marketing materialsf                   No .

  8               A     I don't ~now.

  9.              Q     No.

 10                     I.s it on any - - is it           0 11,   the we~site?
11                ~     I don't know.

12                Q     No .      It's not.

13                      Is it qn any plea_dings or any publicatio:ns of any
14         na t ure ?

15                A     I don't know.

l. ~              Q     Ok~y .     So you j \,).st eame up with th_e phrase.
17         "Thorn.a s Wylde fashion house," because you never saw that
18         phrase ever ; cor~ect ?

19               A      I d on't reca l l .

20               01     ,Okay .    You Game up with t hat p_!lrase, though,
21         didn't y0u?

2'2              A      I -- I don't recall.

23               ~      Yo u d o n't recall .

24                      You don't remember coming up with a phrase on the
25         dec~aratipn that was signed?

                                                                              Page 146

                                      Veritext Legal Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14            Desc
                            Main Document    Page 45 of 139


 i             A      Well, I'm saying I don't know if I came l!P with

 2       it or had heard J,.'t before.

 3             Q      Oh, you don't -- okay.              So where would you hav:e

 4

 5                    From --

 6             Q      Did Jene -- Jene Park use it?

 7             A      I don't know, she might have.

 8             Qt     John Hanna?

 9             A      I don't know, he might have.

10                    Oh, everybody might have, but do you remember?

                      No.     J just tole! you that.
12            ,Q      Ok~y.     So we can't -- you can't find any

13       document,s, you can't find an,y publications, you can't find

J-1      any, social media, like Instagram or aDyth.i ng eise, you

15       can't identify any people.               This was a figment of your

16       imaginatiqp, wasn•~ it?

17             A      Again, I don' t know i _f I came up with t:hi s phrase·

18       or I 'd heard it before, and I 've never searched for

19       docµments to see if th~y used it.

_20            Q;     Okay.     So the Thomas Wylde fashion house does not

21       exist.      Go on, finish your sentence.

               1\.    I_   was done.    Ob,, r~ading_.          (Read'ing)

23                                      T.his was before TW was formed.

24                           Paqla Thomas was a partic~pant in these

25                           communications.         I am informed and

                                                                             Page 147

                                    Veritex.t Legal Soluti9ns
                                          866 299-5127
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                         Main Document    Page 46 of 139


 1                        believe that at the time , she has hired

  2                       attorney Andre~ Apfelberg to represent

  3                       her inter ests in the completed

 4                        transaction .

 5            Q.   Okay,     That's another false statement, isn ' t         it?

  6                MR . SILVER:         Contemplated.

 7       BY MR . BILLER :

  8           Q     (Reading) :

                                        I am informed ~nd bel_ieve that

10                        at that time, she had --

11                 She.     She.      (Reading continued):

12                                      -- had hired Mdrew Apfelberg

13                        to represent her interests in the

14                        contemplated transaction .

15                 That's not true, is it?

16            A    Well, based on what you"ve told me today, no.

17            Q    Yeah .

1.8                So -- but -- so when you signed this, did

19      somebody give you false information?

·20           A    I    - - if ~h<!t you ' re t.~llipg me is t _r ue, then :r;

21      was misinrormed .

22            Q    By who?

23            A    I don't recall wh~re I got ~hat .

24            Q    Peddie?      Didn't you write this declaration for

25      eeddie?

                                                                  Page 148

                                   Verite)(,t ~egal S9lq_tions
                                         866 299-5-127
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14         Desc
                              Main Document    Page 47 of 139


 1

 2

 3
     I            A

                  Q
                         Yeah.

                         Okay.
                                   He was the company counsel.

                                   Did -- when he -- when you received this

         document, did -- was it finished?                       Or did you write it?

 4                A      I don't think I wrote it; I think he drafted it.

 5                Q      Did you add the words " fashion house"?
 6                A      I don't recall who put that in .               If I did it or

 7       if I accepted it.

 8                Q      Okay.    So either you committed perjury or Richard

 9       Peddie subrogated perjury, one of the two?

10                A      No, I disagree with that.

11                Q      All right .      Then we can all disagree .          It all

12       doesn't matter till November.

13                       MR . SILVER :    November?

14                       MR . BILLER:      I've asked for a November trial

15       date .

16                      MR. SILVER:       I'm going to be a on a river cruise,
17       man.         I don't know about you, but I'm seeing the Rhine , so
18       you have a great time in trial.

19                      MS.    THOMAS :   We will.

20                      MR.    BILLER:    You kill me , man.

21                      MR . SILVER:      I'm kidding .

22                      MS.    THOMAS :   You want me to be there?           I will.
23       Honestly.

24                      MR. SILVER:       Just send me highlights.           You know,
25       David - - you know, take a break, step out in the hall,

                                                                           Page 149

                                      Veritext Legat Solutions
                                           866 299-5127
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document    Page 48 of 139




 EXHIBIT ''3 ''
Case 6:16-bk-15889-SY              Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                                  Desc
                                   Main Document    Page 49 of 139



                                             BINDINO TERM SHEET

      This bindiagtmn sheet i$ enlcnd mtoeffective as of May 27. 2014 by and between (i) PDTW, LLC, a
      Califonlia Limiled Uabilily Corq,any (me "Company; and (ii) Roger lCIJOand Douglas Lee
      (collectively die "'C.c:maulcants"). This agreement describes thl: tama punullllt to wbicb Consaltant will
      mist Company in obtaining financiag and provide ooaolng comulting semce.s 1o Compaay. To the
      extent aecasary. :the pan:ie& will wortdWaendy end ill aooctfaith to prq,arc end ailel" Jntoddinitil't
      111Jeemtlllt8 m!ec.1ing the provisioas afthis tam sheet.

     1.          Cousullants agree to wod diligelltly IO find prospecdve CIJJi:ty investors willing to iovex
     $5.S00.000,00 ("Five Millioa five HIJ..QMd Thousand Dollars") as capital and $2,000,000.00 ('1'wo
     Million Dollan'") u debt into u., Company (the "IDvestmeot"). Company will have 1lle wa right and
     power to negotiate and apprtM: or n,ject the terms ofany llave.stment. If the wmpany completes a.deal
     with an In~ or iD\ICSCOl'S dilfflly a& a --..It ofComu11am' effort•, thea upoa ~jpt of fundia&
     Company shall pay the ComultamB a fillde.r' a r. c:011$1sting of a ,9J ("'flvo ~ j eqal1y interest iD
     Company (cm a fully-diluted basis~ the Closinl) as long as inYCStOr(s) invests ss.,00,000.00 ("'Five
     Million Five Hundred Thousand Dollm") as capital. IfCompany r=eives leu than SS,500.000.00
     (''Pil't Million five Hondn:d Thousand Doilm's") a s ~- dioll Consultants wiU ieceivo a prorated
     equiry amount.

     2.        H tbc Company completes a deal with • invtstoc oc inve:stOn directly 1$ a result of
     O>ns11ltaots' efforts. then upoa receipt of funding, Comulram will each be paid $6.000 ("Six Thouund
     Dolhnj per mooth co provide cansvltins services to the Compmiy for two yens. The parties ape to
     negotiate bmal CODaWbDg agreemeots 41 that time, pursuant 10 which Coomlraors will advise Company
     in mateg;y, planning. cfi&ilal media and lepllfinancial lsmes for .a1 least I day a week. JI Consultanis do
     not provide "cioasulling ,services, Comultants will each still be paid $3,000 ('"Three Thoua8Jld Dollan; per
     roonlh for two ,am. If Company receives less than SS,500,000.00 ("Fil't Million Five ffundnd
     Thousand Dollars"} a& capitaJ. lhcn Consultan11 will recei~ a prornd oonsulting fee.

     3.       If lhe Company does not complete adeal with • iuvtlitOr or in't'ealors dirudy as a result of
     Consultama' eftona, dten Consultants sball m:11ive no c:ompeualion of any kind from the Company.

     4.        The lam of this Agreement is six months and it will eKpue on November 13, 20J4 if die
     Company has aot received an lnvestmeDI by lhat date. IfIm! Company has commenced negotiations with
     my investors dmlclly as a rmalt of Consmcana' effOda prior to termination, then Consultants shall slilJ
     receive the compemalion set fodh in this agreement if 8UCb Investmmt js compleled and received t>, die
     Campany within Clne (3) months of the date Ibis ~me:nt terminata•

     .S.       This Agreement shalJ be deemed confidenuaJ pursuant to che rmns of th& noo-discloRR
     a,rccmcnt nea,ted by wnsuhants and shall not be duclomf tD third parties adler than any mve.s1ors or
     my agents or consultants Rteined by cilher party for ~ s of the lnvestmes11.




                                                                                                                    03117
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document    Page 50 of 139




  EXHIBIT ''4''
  Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                Desc
                                Main Document    Page 51 of 139


                       AGREEMENT TO PURCHASE MEMBERSHIP INTEREST
       This Agreement to Purchase Membership Interest (the•Agreement") is entered into by and
between Thomas Wylde, LLC, a California limited liability company ("Seller"), and Hillshore
Investments, a Panamanian corporation with its principal place of business located at Calle 53 Este,
Urbanizaci6n Marbella, Torre MMG, 2, Ciudad de Panama, Panama ("Purchaser1, effective January
1, 2015 (the "Effective Date").

                                              RECITALS

        A.     Seller is a California limited liability company, formed on July 22, 2014, pursuant to
Articles of Organization of a Limited Liability Company filed with the California Secretary of State.
Seller operates pursuant to an Operating Agreement entered into on or about July 22, 2014 (the
"Operating Agreement"). All Units Membership Interest in Seller are owned by John Hanna, Jene
Park. Roger Kuo, Doug Lee, and Paula Thomas (the "Members").

       B.       Purchaser seeks to invest five million five hundred thousand US dollars ($5,500,000)
into Seller in exchange for 90 membership Units in the Seller.

       C.     Seller and its Members desire to accept Purchaser's investment in the company and
to issue new membership Units in exchange.

     D.    Seller's Manager and Members have unanimously approved the sale of such new
membership Units to Purchaser.

                                            AGREEMENT
       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby aclmowledged, the parties agree as follows:

       1.      Sale of the Interest. Upon the execution of this Agreement, subject to the terms and
conditions herein set forth, and on the basis of the representations, warranties, and agreements
herein, Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, 90 Units of
Membership Interest in the Seller. All undefined capitalized terms herein shall have the meaning
ascribed by the OperatingAgreement

         2.     Instruments of Conveyance. Upon execution hereof, this Agreement shall evidence
conveyance and transfer of the Membership Interest, which shall be effective to immediately vest in
Purchaser all right, title, and interest In and to all of the securities underlying the Membership
Interest pursuant to this Agreement, free and clear of all liens, claims, encumbrances, and adverse
interests. Such conveyance shall entitle Purchaser to all the rights of a Member under the Operating
Agreement, Including, without limitation, all Transferable Interests as well as any Voting Interest
provided by the Operating Agreement Seller may, at its discretion, deliver a certificate or               I
certificates representing the Units to Purchaser, in form and substance customary in the industry.
Within five (5) business days of the Effective Date, Seller shall record this Agreement in the Seller's   I
minute book and shall amend Exhibit A to the Operating Agreement and any company membership
listing to reflect the change in ownership Interests.                                                     I

_,. . . . _.....
        3.

                                                                                             'ef II
               Consideration. In consideration for the Membership Interest, Purchaser shall make a
capital contribution to Seller in the amount of five million five hundred thousand US doll s




                                                                                                          f
    Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                                   Main Document    Page 52 of 139

($5,500,000). Seller acknowledges that prior to the Effective Date, Purchaser advanced Seller two
million three hundred thousand US dollars ($2,300,000), which advance shall be applied as
consideration under this Agreement. Purchaser shall pay the remaining balance of three million two
hundred thousand US dollars ($3,200,000) pursuant to the payment schedule attached hereto as
Exhibit•A."

       4.       DefaµJt. If Purchaser fails to make any payment set forth on Exhibit•A• within thirty
(30) days of the date on which it is due, it shall be deemed a "Defaulting Member" pursuant to
section 3.3 of the Operating Agreement and shall be subject to the provisions of that section relating
to Defaulting Members. If Purchaser fails to cure the default within another thirty (30) days
thereafter, a pro rata share of its Membership Interest, equal to the percentage of the balance of the
consideration remaining due divided by the total consideration set forth in section 3, above, shall
automatically revert back to the Company. Furthermore, the Company and its Members shall then
have the right to repurchase the balance of Purchaser's Membership Interest subject to the
provisions of Section 8 of the Operating Agreement relating to Involuntary Lifetime Transfers.

        5.     Purchaser Representations and Warranties. Purchaser represents and warrants to
Seller as follows:

              a.     This Agreement and any other document, instrument, or agreement to be
executed and delivered by Purchaser in connection herewith has been duly executed and delivered
by the Purchaser and constitutes the legal, valid, and binding obligation of the Purchaser,
enforceable in accordance with its terms.

              b.    Purchaser is aware that the acquisition of its Units in the company has not
been registered under the securities act of 1933, as amended, or qualified under the securities laws
of any state.

             c.    Purchaser is acquiring the Membership Interest for its own account, for
investment purposes, and not with a view to the distribution thereof.

                d.      Purchaser understands that the sale, pledge, assignment or other transfer of
its units in the company is limited by this agreement and in any event may not be effected unless
(i) the transfer is registered and qualified under applicable securities laws, or is effected as a non-
public offering that is exempt from the registration and qualification requirements of applicable
securities laws and (ii) the person acquiring such units represents and warrants to the company
and to the other members that such person is acquiring Its units in the company solely for its own
account and not for the account of any other person, for Investment only, and not with a view to or
for sale in connection with any distribution of such units.

               e.      Purchaser has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of acquiring its Units in the Company.

              f.      Purchaser acknowledges that there is no guarantee that the Company will be a
financial success and ls able to bear the economic rtsk of the loss of its Units in the Company.

               g.      The Company has not solicited or advertised the Units in any way.



Agreement to Purchase Membership Interest
  Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14              Desc
                                  Main Document    Page 53 of 139

              h.    Purchaser has firsthand knowledge of the business and affairs of Company,
has reviewed the Operating Agreement, and agrees to be bound by all of the terms and conditions of
the Operating Agreement.

              i.     Purchaser acknowledges that the Company and the Members are relying on
the foregoing representations.

       6.      Seller Representations and Wamntjes. Seller represents and warrants to Purchaser
as follows:

               a      Seller has not taken any action, or entered into any agreements, in any way
affecting or binding Seller, its Manager, or Members and has full right, power, and authority to sell,
transfer, and deliver the Membership Interest pursuant to this Agreement.

               b.       Seller shall transfer title in and to the Membership Interest to the Purchaser
free and clear of all liens, security interests, pledges, encumbrances, charges, restrictions, demands
and claims, of any kind and nature whatsoever.

               c.      Seller has received fair equivalent value under the terms of this Agreement.

               d.     Seller has the legal capacity to execute and deliver this Agreement and to effect
the sale with respect to the Membership Interest.

               e.     The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, and the performance of Seller's obligations hereunder will not
conflict with or result in any violation of or default under any provision of any agreement or
instrument by which the Seller is bound.

                f.      Except for any consent or approval that has been obtained and remains in full
force and effect as of the date hereof, no consent approval or authorization of, or declaration.
notice, filing or registration with, any governmental or regulatory authority, or any other person, is
required to be made or obtained by the Seller on or prior to the date hereof In connection with the
execution, delivery, and performance of this Agreement or the consummation of the transactions
contemplated hereby.

       7.     Benefit. This.Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and assigns.

        8.    Necessary Actions. Each party agrees to execute and deliver all such other documents
or instruments and to take any action as may be reasonably required in order to effectuate the
transaction contemplated by this Agreement.

      9.      Waiver And Amendment. Ill No breach of any provision of this Agreement can be
waived unless in writing. Waiver of any one breach shall not be deemed to be a waiver of any other
breach of the same or any other provision. This Agreement may only be amended by a written
agreement signed by both Parties.

       10.    Entire Agreement This Agreement constitutes the entire agreement and
understanding between the parties and supersedes all prior agreements and understandings,
written or oral, between the parties relating to the subject matter hereof.
Agreement to Purchase Membership Interest
   Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14              Desc
                                  Main Document    Page 54 of 139

        11.   Severability. If any provision of this Agreement is held to be illegal or invalid by a
court of competent jurisdiction such provision shall be considered severed and deleted. Neither
such provision, nor its severance and deletion, shall affect the validity of the remaining provisions
of this Agreement.

       12.     Governing Law And Venue. The laws of the State of California shall govern this
Agreement. Venue for any legal action arising from or relating to this Agreement shall be solely in
the state or federal courts located in the County of Los Angeles in the State of California. The parties
agree that they are subject to the personal jurisdiction of such courts and waive any objection to
such jurisdiction and venue, including any claim that it is an inconvenient forum. The prevailing
party in any such action shall be entitled to recover its reasonable costs, including attorney's fees.

       13.     Drafting. All parties have been represented by independent counsel in this
transaction and have participated in the negotiation and preparation of this Agreement, and this
Agreement shall not be construed or interpreted against the interests of any party hereto based on
that party's preparation of this Agreement

        14.    Counterparts. This Agreement may be executed in counterparts, and a signed copy
shall have the full force and effect of a signature on any original. A copy, PDF, or facsimile copy of
the fully executed Agreement shall have the full force and effect of the original executed Agreement.

       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed on
their behalf by a duly authorized representative.



                                                Hillshore Investments




                                                ~~-~



Agreement to Purchase Membership Interest                                                       Page4
   Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                                  Main Document    Page 55 of 139

                           11
              Exhibit"A to Agreement to Purchase Membership Jnte11est


                                            Payment Schedule



                                12/1/14              $2,300,000

                                1/1/15               $900,000

                                2/1/15               $450;000

                                3/l/15               $35.0JOOO

                                4/1/15              $400,000

                                5/1/15              $300,000

                                6/1/15              $600,000

                                9/1/15              $200,000




Agreement to Purchase Membership Interest
     Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                                 Main Document    Page 56 of 139




                         AGREEMENT TO PURCHASE MEMBERSHIP INTEREST

       This Agreement to Purchase Membership Interest (the "Agreement") is entered into by and
between Thomas Wylde, LLC, a California limited liability company ("Seller"), and Paula Thomas, an
individual ("Purchaser"), effective December 22, 2014 (the "Effective Date").

                                              RECITALS

        A.     Seller is a California limited liability company, formed on July 22, 2014, pursuant to
Articles of Organization of a Limited Liability Company filed with the California Secretary of State.
Seller operates pursuant to an Operating Agreement entered into on or about July 22, 2014 (the
"Operating Agreement"). Other than as set forth herein, all Units Membership Interest in Seller are
owned by John Hanna, Jene Park, Roger Kuo, and Doug Lee (the "Members").

      B.      Purchaser seeks to invest $3,200 and certain assets and liabilities into Seller in
exchange for 64 membership Units in the Seller.

        C.    Seller and its Members desire to accept Purchaser's investment in the company and
to issue new membership Units in exchange.

     D.    Seller's Manager and Members have unanimously approved the sale of such new
membership Units to Purchaser.

                                            AGREEMENT

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1. Sale of the Interest. Upon the execution of this Agreement, subject to the terms and conditions
     herein set forth, and on the basis of the representations, warranties, and agreements herein,
     Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, a 64 Units of
     Membership Interest in the Seller. All undefined capitalized terms herein shall have the meaning
     ascribed by the Operating Agreement.

2. Instruments of Conveyance. Upon execution hereof, this Agreement shall evidence conveyance
   and transfer of the Membership Interest, which shall be effective to immediately vest in
   Purchaser all right, title, and interest in and to all of the securities underlying the Membership
   Interest pursuant to this Agreement, free and clear of all liens, claims, encumbrances, and
   adverse interests. Such conveyance shall entitle Purchaser to all the rights of a Member under
   the Operating Agreement, including, without limitation, all Transferable Interests as well as any
   Voting Interest provided by the Operating Agreement. Seller may, at its discretion, deliver a
   certificate or certificates representing the Units to Purchaser, in form and substance customary
   in the industry. Within five (5) business days of the Effective Date, Seller shall record this
   Agreement in the Seller's minute book and shall amend Exhibit A to the Operating Agreement
   and any company membership listing to reflect the change in ownership interests.

3.   Consideration. In consideration for the Membership Interest, Purchaser shall make a capital
Membership Purchase Agreement                                                    Page 1

84016-00001/231164 3.2
   Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14              Desc
                                  Main Document    Page 57 of 139




    contribution to Seller in the amount of Three Thousand Two Dollars ($3,200) and shall transfer
    to Seller those assets and liabilities set forth on Exhibit "A" hereto.

4. Purchaser Representations and Warranties. Purchaser represents and warrants to Seller as
   follows:

              a.     This Agreement and any other document, instrument, or agreement to be
executed and delivered by Purchaser in connection herewith has been duly executed and delivered
by the Purchaser and constitutes the legal, valid, and binding obligation of the Purchaser,
enforceable in accordance with its terms.

             b.    Purchaser is acquiring the Membership Interest for her own account, for
investment purposes, and not with a view to the distribution thereof.

             c.     Purchaser has firsthand knowledge of the business and affairs of Seller, has
reviewed the Operating Agreement, and agrees to be bound by all of the terms and conditions of the
Operating Agreement.

5. s._eller Representations and Warranties. Seller represents and warrants to Purchaser as follows:

               a.     Seller has not taken any action, or entered into any agreements, in any way
affecting or binding Seller, its Manager, or Members and has full right, power, and authority to sell,
transfer, and deliver the Membership Interest pursuant to this Agreement.

               b.       Seller shall transfer title in and to the Membership Interest to the Purchaser
free and clear of all liens, security interests, pledges, encumbrances, charges, restrictions, demands
and claims, of any kind and nature whatsoever.

                 c.     Seller has received fair equivalent value under the terms of this Agreement.

               d.     Seller has the legal capacity to execute and deliver this Agreement and to effect
the sale with respect to the Membership Interest.

               e.     The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby, and the performance of Seller's obligations hereunder will not
conflict with or result in any violation of or default under any provision of any agreement or
instrument by which the Seller is bound.

                f.      Except for any consent or approval that has been obtained and remains in full
force and effect as of the date hereof, no consent, approval or authorization of, or declaration,
notice, filing or registration with, any governmental or regulatory authority, or any other person, is
required to be made or obtained by the Seller on or prior to the date hereof in connection with the
execution, delivery, and performance of this Agreement or the consummation of the transactions
contemplated hereby.

               g.    Subsequent to the purchase contemplated hereby, the fully diluted
capitalization of Company is as set forth in Exhibit "B" to the Amended Agreement (defined below).
Membership Purchase Agreement                                                     Page 2


84016-00001/2311643.2
  Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                                 Main Document    Page 58 of 139




6. Conditions Precedent. Purchaser's obligations hereunder are conditioned upon:

            a.    The Company and the Members' execution and delivery of that certain
Amended and Restated Operating Agreement of Company in the form attached as Exhibit "B" hereto
("Amended Agreement");

              b.     The Members' execution and delivery of that certain Clawback Agreement in
the form attached as Exhibit "C" hereto;

                 c.     Hillshore Investments funding of a Two Million Dollar ($2,000,000) loan to the
Company;

              d.     The Company's use of the proceeds of such loan in the manner set forth in that
certain Use Of Proceeds Agreement in the form attached as Exhibit "D" hereto (a fully executed copy
of which must be delivered to Purchaser);

            e.    The Company and the Members' execution and delivery of that certain
Indemnity Agreement in the form attached as Exhibit "E"; and

              f.     The Company's execution and delivery of an employment agreement for Paula
in a form mutually agreed to by the parties.

7. Benefit. This Agreement shall be binding upon and inure to the benefit of the parties and their
   respective successors and assigns.

8. Necessary Actions. Each party agrees to execute and deliver all such other documents or
   instruments and to take any action as may be reasonably required in order to effectuate the
   transaction contemplated by this Agreement.

9. Waiver And Amendment. No breach of any provision of this Agreement can be waived unless in
   writing. Waiver of any one breach shall not be deemed to be a waiver of any other breach of the
   same or any other provision. This Agreement may only be amended by a written agreement
   signed by both Parties.

10. Entire Agreement. This Agreement and the exhibits hereto constitute the entire agreement and
    understanding between the parties and supersedes all prior agreements and understandings,
    written or oral, between the parties relating to the subject matter hereof.

11. Severability. If any provision of this Agreement is held to be illegal or invalid by a court of
    competent jurisdiction such provision shall be considered severed and deleted. Neither such
    provision, nor its severance and deletion, shall affect the validity of the remaining provisions of
    this Agreement.

12. Governing Law And Venue. The laws of the State of California shall govern this Agreement.
    Venue for any legal action arising from or relating to this Agreement shall be solely in the state
    or federal courts located in the County of Los Angeles in the State of California. The prevailing
    party in any such action shall be entitled to recover its reasonable costs, including attorney's
Membership Purchase Agreement                                                     Page 3


84016-00001/2311643.2
   Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                                 Main Document    Page 59 of 139




    fees.

13. Drafting. All parties have been represented by independent counsel in this transaction and
    have participated in the negotiation and preparation of this Agreement, and this Agreement
    shall not be construed or interpreted against the interests of any party hereto based on that
    party's preparation of this Agreement

14. Counterparts. This Agreement may be executed in counterparts, and a signed copy shall have
    the full force and effect of a signature on any original. A copy, PDF, or facsimile copy of the fully
    executed Agreement shall have the full force and effect of the original executed Agreement.

       IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed on
their behalf by a duly authorized representative.



Thomas Wylde, LLC




John Hanna, Manager                               Paula Thomas




Membership Purchase Agreement                                                       Page4

84016-00001/2311643.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14            Desc
                               Main Document    Page 60 of 139




            Exhibit"A" to Agreement to Purchase Membership Interest


List of Asset Being Transferred from Paula Thomas to Thomas Wylde. LLC

All intellectual property rights and associated goodwill relating to the Thomas Wylde brand
and designs, including, without limitation, any copyrights, trademarks, patents, trade secrets,
or any other rights therein but specifically excluding Paula Thomas' name, image, likeness,
biography and moral rights ("IP"). The IP includes the following:

                                            TRADEMARKS

                                                 serial No. L
                             --1



                ~
                                   ~




                                                                   Status
                                       -         RtJ-NO.
                                                                   Registered

                I
                                                 4,045,284
                                                                   10/25/11
                        Henna Skull Design
                                                 85/282,535        Filed
                                                                   3/31/11
                'Henna Skull Design
                THE WYLDE                        86/003,488        Filed
                                                                   7/6/13
                THOMAS WYLDE                     3,283,944         Registered
                                                                   8/21/07
                WYLDE BY THOMAS WYLDE            85/020,665        Filed
                                                                   4/22/10
                DOGS GONE WYLDE                  77/737,583        Abandoned
                                                                   1/14/13
                THOMAS WYLDE                     77/622,486        Abandoned
                                                                   1/28/13
                THOMAS WYLDE                     78/778,668        Abandoned
                                                                   5/15/08
                TW FOR THOMAS WYLDE              77/742,386        Abandoned
                                                                   8/2/ 10
                WYLDE                            77/853,330        Abandoned
                                                                   7/24/10
                WYLDE CHILD                      78/379,441        Abandoned
                                                                   3/22/05



Agreement to Purchase Membership Interest                                    ExhibitA•1
84016·00001/2311643.2
Case 6:16-bk-15889-SY             Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14      Desc
                                  Main Document    Page 61 of 139




                                             COPYRIGHTS
              1
               'Title                       Begistradoo      R~Clstration Dat~·
                                            Numbef              "'

                  Acid Flower               VA 1-344-484     04/14/2006

                  Henna Skull               VA 1-813-811     03/30/2011

                  Skull Flower              VAu 691-713      04/14/2006

                  Skull Pattern             VA 1-344-483     04/14/2006

                  Money Print               VA 1-853-563     10/24/2012

                  Hidden Death Print        VA 1-853-575     10/24/2012

                  Ballet Bowie Print        VA 1-853-570     10/24/2012

                  Carpe Diem Print          VA 1-853-579     10/24/2012

                  Goth Moth                 VA 1-853-573     10/24/2012

                  Madame Butterfly          VA 1-853-576     10/24/2012

                  Samona Print              VA 1-853-569     10/24/2012

                  Cyclops                   VA 1-907-692     9/11/2013

                  Louis Skull               VA 1-889-372     11/5/2013

                  Spinal Tap                VA 1-907-688     9/11/13




Agreement to Purchase Membership Interest                                 ExhlbitA· 2

84016-00001/ 2311643.2
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14           Desc
                              Main Document    Page 62 of 139




 Li$..t of Liabilities Being Trans{erred fro.m Paula Thomas to Thomas Wylde. LLC

 Secured Promissory Note executed by PDTW, LLC in favor of CBC Partners I, LLC, dated
 October 15, 2013 in the amount of$1,600,000

 Balloon Payment Promissory note executed by PDTW, LLC in favor of Steven John Prestemon,
 dated March 27, 2011 in the amount of$228,000

 Balloon Payment Promissory note executed by PDTW, LLC in favor of Steven John Prestemon,
 dated January 1, 2013 in the amount of$131,337




Agreement to Purchase Membership Interest                                   ExhibitA-3
84016-00001/2311643.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                               Main Document    Page 63 of 139




                                             Exhibit "B"

                         Amended And Restated Operating Agreement




 Agreement to Purchase Membership Interest                           Exhibit 8-1

 84016-00001/2311643.2
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14     Desc
                              Main Document    Page 64 of 139




                                             Exhibit "C"

                                     Clawback Agreement




 Agreement to Purchase Membership Interest                           Exhibit C-1

 84016-00001/2311643.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                               Main Document    Page 65 of 139




                                             Exhibit "D"

                                 Use Of Proceeds Agreement




 Agreement to Purchase Membership Interest                           Exhibit D·l

 84016-00001/2311643.2
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                              Main Document    Page 66 of 139




                                            Exhibit "E"

                                    Indemnity Agreement




Agreement to Purchase Membership Interest                           Exhibit E·l

84016·00001/2311643.Z
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document    Page 67 of 139




 EXHIBIT ''5''
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                               Main Document    Page 68 of 139




                     AMENDED AND RESTATED OPERATING AGREEMENT
                               OF THOMAS WYLDE, LLC

          This Amended and Restated Operating Agreement (the "Agreement") of THOMAS
  WYLDE, LLC, a limited liability company formed under the California Revised Uniform
  Limited Liability Company Act (the "Company"), is entered into as of December 22, 2014 by
  John Hanna, Jene Park, Doug Lee, Roger Kuo and Paula Thomas (each a "Member," and
  collectively the "Members").

         The Articles of Organization of the Company were filed with the California Secretary of
  State on July 22, 2014 and have been adopted and approved by the Members. The Operating
  Agreement of Thomas Wylde ("July Agreement") was entered into concurrently therewith.

         Contemporaneous herewith, Paula Thomas ("Paula") is making a capital contribution and
  being admitted as a Member. In connection therewith, the Company and Members desire to
  amend and restate the July Agreement which shall be replaced and superseded in its entirety by
  this Agreement.

         The Members enter into this Agreement to memorialize the terms and conditions of
  governance of the Company, the conduct of its business, and their relative rights and obligations.

           Now therefore, the parties agree as follows:

                                     ARTICLE I: DEFINITIONS

          Capitalized terms used in this Agreement have the meanings specified in this Article,
  Exhibit C, or elsewhere in this Agreement, and when not so defined shall have the meanings set
  forth in Corporations Code§ I 7701 .02.

         I. I.  "Act" means the California Revised Uniform Limited Liability Company Act
  (Corporations Code§§ 17701.01-17713.13), including amendments from time to time.

          1.2.    "Affiliate" of a Member or Manager means (i) any Person directly or indirectly,
  through one or more intermediaries, controlling, controlled by, or under common control with
  the Member or Manager or (ii) a family member of the Member or Manager. The term "control"
  (including the terms "controlled by" and ''under common control with") means the possession,
  direct or indirect, of the power to direct or cause the direction of the management and policies of
  a Person, whether through membership, ownership of voting securities, by contract, or otherwise.

          1.3.   "Available Cash" means all net revenues from the Company's operations,
  including net proceeds from all sales, re-financings, and other dispositions of Company property
  that the Members, by Vote of a Supermajority of Members, deem in excess of the amount
  reasonably necessary for the operating requirements of the Company, including debt reduction
  and Reserves.




  84016-00001/2311642.2
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                Desc
                              Main Document    Page 69 of 139



         1.4.   "Capital Account" shall mean the account maintained for a Member or Assignee
 pursuant to Section 2.1 of Exhibit C. Each Member's initial Capital Account balance as of the
 date of this Agreement is set forth in Exhibit A.

         1.5.   "Capital Contribution" means a Member's capital contribution to the Company
  in exchange for Units.

        1.6.    "Cause" shall mean, with respect to the Manager, any Officer of the Company,
 and any Executive Officer serving on the Company's Executive Committee, fraud, willful
 misconduct, gross negligence, breach of fiduciary duty or other gross misconduct with respect to
 a material matter relating to the affairs of the Company.

         1.7.   "Confidential Information" means all trade secrets, "know-how," customer lists,
 pricing policies, operational methods, programs, and other business information of or relating to
 the Company.

          1.8.    "Corporations Code" means the California Corporations Code.

      1.9.   "Electronic transmission by the Company" and "electronic transmission to the
 Company" have the meanings set forth in Corporations Code § 1770 I .02(i)( I )-(2).

        1.10. "Encumber" means the act of creating or purporting to create an Encumbrance,
 whether or not perfected under applicable law.

        1.11. "Encumbrance" means, with respect to any Membership Interest, or any part of
 it, a mortgage, pledge, security interest, lien, proxy coupled with an interest (other than as
 contemplated in this Agreement), option, or preferential right to purchase.

        1.12. "Executive Committee" means the Company's Executive Committee, as
 described in Article V.

      I. 13. "Executive Officer" means an Officer of the Company that serves on the
 Company's Executive Committee.

         1.14. "Involuntary Transfer" means, with respect to any Membership Interest, or any
 part of it, any Transfer or Encumbrance, whether by operation of law, under court order,
 foreclosure of a security interest, execution of a judgment or other legal process, or otherwise,
 including a purported transfer to or from a trustee in bankruptcy, receiver, or assignee for the
 benefit of creditors.

        I. 15. "IRC" or "Code" means the Internal Revenue Code of 1986, as amended, and
 any successor provision.

       1.16 "Member" means any of the five Members listed herein - John Hanna, Jene Park,
 Doug Lee, Roger Kuo and Paula - or a Person who subsequently acquires a Membership Interest



                                                2
 84016-00001/2311642.2
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                              Main Document    Page 70 of 139




in the Company, as permitted under this Agreement, and who has not ceased to be a Member
under Article VIII or for any other reason.

      I. 17. "Membership Interest" means a Member's entire interest and rights in the
Company, collectively, including the Member's economic rights, any right to Vote or participate
in management, and any right to information concerning the business and affairs of the
Company.

        1.18. "Net Profits" and "Net Loss" shall have the meaning set forth in Section 1.7 of
Exhibit C attached hereto.

         I. l 9. "Notice" means a notice in writing required or permitted under this Agreement. A
notice shall be deemed given or sent when deposited, as certified mail or for overnight delivery,
postage and fees prepaid, in the United States mails; when delivered to Federal Express, United
Parcel Service, DHL WorldWide Express, or Airborne Express, for overnight delivery, charges
prepaid or charged to the sender's account; when personally delivered to the recipient; when
transmitted by electronic transmission by or to the Company; or when delivered to the home or
office of a recipient in the care of a person whom the deliverer has reason to believe shall
promptly communicate the notice to the recipient.

        Any correctly addressed notice that is refused, unclaimed, or undeliverable because of an
act or omission of the party to be notified shall be deemed effective as of the first date that the
notice was refused, unclaimed, or deemed undeliverable by the postal authorities, messenger, or
overnight delivery service.

     Any party may change its address, electronic mail address, or fax number by giving the
Manager Notice of the change.

        1.20. "Person" means an individual, partnership, limited partnership, trust, estate,
association, corporation, limited liability company, or other entity, whether domestic or foreign.

        1.21. "Proxy" means a written authorization signed or an electronic transmission
authorized by a Member or the Member's attorney-in-fact giving another Person the power to
exercise the voting rights of that Member. A Proxy may not be transmitted orally.

       1.22. "Regulations," "Reg," or "Treasury Reg" means the income tax regulations
promulgated by the United States Department of the Treasury and published in the Federal
Register for the purpose of interpreting and applying the provisions of the IRC, as those
Regulations may be amended from time to time, including corresponding provisions of
applicable successor regulations.

         1.23. "Reserves" means the aggregate of reserve accounts that the Members, by Vote
of a Supermajority of Members, deem reasonably necessary to meet accrued or contingent
liabilities of the Company, reasonably anticipated operating expenses, and working capital
requirements.


                                                3
84016-00001/2311642.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                               Main Document    Page 71 of 139




       1.24. "Successor in Interest" means a Transferee, a successor of a Person by merger or
otherwise by operation of law, or a transferee of all or substantially all of the business or assets
ofa Person.

       1.25. "Supermajority of Members" means a Member or Members whose aggregate
Unit Percentage represents at least sixty-five percent (65%) of the Unit Percentages of all non-
Defaulting Members.


         1.26. "Transfer" means any sale, assignment, gift, Involuntary Transfer, Encumbrance,
 or other disposition of a Membership Interest or any part of a Membership Interest, directly or
 indirectly, other than an Encumbrance that is expressly permitted under this Agreement.

         1.27.   "Unit(s)" means the unit(s) of Membership Interest in the Company.

        1.28. "Unit Percentage" means, with respect to a Member, the percentage obtained by
 dividing the total number of Units held by such Member by the total number of Units
 outstanding.

         1.29.   "Vote" means a written consent or approval, a ballot cast at a meeting, or a voice
 vote.

         1.30. "Voting Interest" means, with respect to a Member, the right to Vote or
 participate in management and any right to information concerning the business and affairs of the
 Company provided under the Act, except as limited by the provisions of this Agreement. A
 Member's Voting Interest shall be directly proportional to that Member's Unit Percentage.

        1.31. "Writing" includes any form of recorded message capable of comprehension by
 ordinary visual means, and when used to describe communications between the Company and its
 Members, "writing" shall include electronic transmissions by and to the Company as defined in
 Corporations Code§ 17701.02(i).

         1.32. "Written" or "in writing" includes facsimile and other electronic communication
 authorized by the Corporations Code.

                                 ARTICLE II: ORGANIZATION

        2.1.    Articles of Organization. The Articles of Organization were filed with the
 California Secretary of State on July 22, 2014, File Number 201420310399.

        2.2.    Company Name. The name of the Company is Thomas Wylde, LLC. The
 business of the Company may be conducted under that name, or, in compliance with applicable
 laws, under any other name that the Manager deems appropriate.




                                                  4
 84016-00001/2311642.2
 Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                                Main Document    Page 72 of 139




       2.3.    Company Offices. The principal executive office and mailing address of the
Company shall be at 3231 S. La Cienega Blvd., Los Angeles, California 90016, or any other
place or places determined by the Manager from time to time.

       2.4.    Company Agent. l'he initial agent for service of process on the Company shall
be David Schnider, Esq. whose street address is 3231 S. La Cienega Blvd., Los Angeles,
California 90016. The Manager may from time to time change the Company's agent for service
of process. 1f the agent ceases to act as such for any reason, the Manager shall promptly
designate a replacement agent and notify the Secretary of State of the change.

        2.5.   ~~- The purpose of the Company is to (a) engage in any lawful act or
activity for which limited liability companies may be organized under the Act and (b) do all
things necessary, suitable or proper for the accomplishment of, or in the furtherance of the
Company's participation in the luxury fashion industry.

       2.6.  Taxation. The Members intend the Company to be a limited liability company
under the Act, classified as a partnership for federal and state income tax purposes, to the
maximum extent possible.

         2.7.  Term. The term of existence of the Company shall commence on the date that the
Articles of Organiz.ation were filed with the California Secretary of State, and shall continue
until terminated by the provisions of this Agreement or as provided by law.

       2.8.    Memben. The names and addresses (including fax numbers and email
addresses) of the Members are as set forth in Exhibit B.

       2.9.    Managed by One Manager. The Company shall be managed by one Manager,
who shall initially be John Hanna, whose address is 3231 S. La Cienega Blvd., Los Angeles,
California 90016, all as more particularly set forth in Section 5.1.

        2.10. Consent of Spouse or Domestic Partner. Each and every Member who is a
natural person, and who is married or has entered into a domestic partnership under the laws of
any jurisdiction, shall cause his or her spouse or domestic partner to execute and deliver a copy
ofthe Consent of Spouse or Domestic Partner attached hereto as Exhibit A.

                 ARTICLE Ill: CAPITAL AND CAPITAL CONTRIBUTIONS

        3.1.    Ca ital Co tributions of the Members. The capital structure of the Company
shall consist of Units all of the same class with equal rights, except as otherwise provided in this
Agreement. Units may only exist in positive, whole integer quantities and not in fractional
amounts.

       3.2     Memben' Initial Cap ital Contribution. On or before the Effective Date, each
Member has or shall contribute capital to the Company for the Units as set forth in Exhibit B,
attached hereto, which shall thereafter constitute the Capital Contribution for each Member. The
110 Units issued to the Members constitute 100% of all Membership Interest in the Company.

                                                 5
84016-00001/2311642 2
 Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                    Desc
                                Main Document    Page 73 of 139




Other than the initial Capital Contributions set forth in Exhibit B. no Member shall be required to
make any additional Capital Contributions without such Member's approval.

        3.3.     Failure to Make Initial Capital Contributions. If a Member fails to make the
required Capital Contribution set fonh in in Exhibit B, then the Manager shall provide written
notice that such Member is in default of this Agreement (a "Defaulting Member"). On the
occurrence of, and for the duration of, a Defaulting Member's default, the Defaulting Member
shall forfeit all right to Vote the Defaulting Member's Voting Interest or otherwise participate in
the business and affairs of the Company, and any and all provisions of this Agreement relating to
Voting ·or written consent of the Members shall be implemented without including the Voting
Interest of the Defaulting Member. A Defaulting Member's death, disability, or inability to
make a required contribution does not relieve that Defaulting Member of its contribution
obligations. On satisfaction of a Defaulting Member' s obligations, that Member's Voting Interest
shall be restored. In any event, any Defaulting Member shall indemnify and hold the Company
and the other Members harmless from any loss, cost, or expense, including reasonable attorney
fees caused by the failure to timely make a required Capital Contribution.

       3.4.  No Withdrawals. A Member shall not be entitled to withdraw any part of the
Member's Capital Contribution or to receive any distributions, whether of money or property,
from the Company except as provided in this Agreement.

        3.5.   No Interest On Cap ital. No interest shall be paid on Capital Contributions or on
the balance of a Member's Capital Account.

        3.6.   Members and Manager Not Liable. The Members and the Manager shall not be
bound by, or be personally liable for, the expenses, liabilities, or obligations of the Company
except as otherwise provided in the Act or in this Agreement. The Manager and the Company
shall not take any action that would cause a Member to be personally liable for the Company's
obligations without such Member's express written consent, which may be withheld or
conditioned in the Member's sole and absolute discretion.

        3.7    Right of Participation. Each Member shaU have a right of first refusal to
purchase such Member's pro-rata share (based on that Member's Unit Percentage) of any new
Membership Interest issued by the Company on the same terms as the other purchaser(s) of such
newly-issued Membership Interest. Within fifteen (15) days of receiving notice such new
Membership Interest, Paula (and/or her designee) shall have the first opportunity to purchase
some or all of any new Membership Interest issuance. Thereafter, within fifteen (15) days, the
other Members shall have the second opportunity to purchase any remaining new Membership
Interests. For purposes of clarification, the foregoing participation right is intended to give Paula
(and/or her designee) the opportunity to increase her Member's Unit Percentage and, to the
extent she does not desire. to do so, then to be an anti-dilution right that would enable each
Member to maintain that Member's Unit Percentage.

                      ARTICLE IV: ALLOCATIONS AND DISTRIBUTIONS




                                                 6
84016-00001/231 1642 .2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                               Main Document    Page 74 of 139




       4.1.    Allocation. After giving effect to the special allocation provisions of Exhibit C
attached hereto, Net Profits and Net Losses for any fiscal year shall be allocated, for Company
book purposes and for tax purposes, to each Member in accordance with that Member's Unit
Percentage.

        4.2.   Distributi ns. Distributions of Available Cash to the Members shall be made on
a pro rata basis to the Members in accordance with their respective Unit Percentages. By a Vote
of Superrnajority of Members, Members shall decide when Available Cash shall be distributed
the Members. All distributions of Available Cash shall be subject to maintaining the Company
in a sound financial and cash position.

        4.3. Tax Distribution. Notwithstanding Paragraph 4.2, and subject to any applicable
law, the Manager shall distribute to each Member, within 75 days after the close of each fiscal
year an amount equal to 50% of the Net Profits (and items of income and gain) for such fiscal
year allocated to such Member, less the aggregate amount of prior Distributions by the Company
to such Member during such fiscal year; provided that the Members, by Vote of a Supennajority
of Members, may change the amount of such tax distribution.

              ARTICLE V: MANAGEMENT AND EXECUTIVE COMMITTEE

        5.1. Managed by Manager. Subject to Sections 5.4 and 7.'.3, the business of the
Company shali be managed by one Manager, who may also be a Member. Except as otherwise
set forth in this Agreement, all decisions concerning the management of the Company's business
shall be made by the Manager. The Manager shall also serve as the Chief Executive Officer
("CEO") of the Company. The Manager shall have general supervision of the business and
affairs of the Company, shall preside at all meetings of Members and the Executive Committee,
and shall have any other powers and duties usually vested in a CEO. The Manager may also
provide for additional Officers of the Company from time to time and shall establish the powers,
duties, and compensation of all other Company officers and employees.

        5.2. Officers. Subject to Section 7.3 and 5.3(a), the Manager may. from time to time,
but shall not be required to, designate or appoint one or more Officers of the Company, including
without limitation, president, one or more vice presidents, a secretary, an assistant secretary, a
treasurer and/or an assistant treasurer. Such Officers may, but need not, be employees of the
Company or Members of the Company. Each appointed Officer shall bold such office until (a)
his or her successor is appointed, (b) such Officer submits bis or her resignation, or {c) such
Officer is removed by the Manager (subject to Sect/on 7.3). All Officers of the Company shall
perfonn his or her duties in good faith and with such degree of care, which an ordinarily prudent
individua1 in a like position would use under similar circumstances.

       5.3.  Executive Committee. The Manager shall be assisted and advised by an
Executive Committee, consisting of Company Officers designated herein as Executive Officers
of the Company. Executive Officers may, but need not be, employees of the Company or
Members o(the Company.



                                                7
84016-00001/2311642.2
 Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                Desc
                               Main Document    Page 75 of 139




        5.3.1. Executive Officers. Executive Officers shall have the duties, functions, and
powers described herein. Each Executive Officer shall serve until he or she (a) submi~ his or
her resignation, or (b) is removed by Vote of a Supermajority of Members. Each Executive
Officer named below shall perform his or her duties in good faith and with such degree of care,
which an ordinarily prudent individual in a like position would use under similar circumstances,
and shall owe fiduciary duties of loyalty and care to the Company and the other Members.

        (a)   Chief Creative Officer and Creative Direct~r. The Chief Creative Officer and
Creative Director ("CCOD'') shall be in charge of the Company's creative design processes and
product conception and shall have sole discretion over the creation and designs marketed by the
Company. The CCOD shall also be the Chairperson of the Executive Committee. For so long as
she is employed by the Company, the CCOD for the Company shall be Paula.

       (b)    ~hief OJ>!:ratin& Officer and Chief Commercial Officer. The Chief Operating
Officer ("COO") and Chief Commercial Officer ("CCO") shall be in charge of the Company's
commercial strategy; development of merchandise and products; customer relations; and sales.
The COO and CCO for the Company as of the Effective Date shall be Jene Park.

       5.4.    Manager's Powers and Limitations. The Manager of the Company shall have
all powers and authority provided by this Agreement and the Act. Notwithstanding the
foregoing, the Manager shall not take any of the actions described in Section 7 .3 unless it has
been approved by the Members by Vote of a Supennajority of Members.

       5.5. Comp ensation. Subject to Section 7.3, the Manager shall be entitled to
compensation for the Manager's services and reimbursement for all expenses reasonably
incurred by the Manager in the performance of the Manager's duties.

        5.6.   Company Assets. The Manager shall cause all assets of the Company, whether
real or personal, to be held in the name of the Company.

       5.7.    Company Funds. All funds of the Company shall be deposited in one or more
accounts with one or more recognized financial institutions in the name of the Company, at
locations determined by the Manager. Withdrawal from those accounts shall require only the
signature of the Manager or any other person or persons as the Manager may designate.

        5.8.    Removal and eplacement of Mapa2er. The Manager shall serve until the
earlier of: (a) the Manager's resignation, retirement, death, or disability, (b) the Manager's
removal by Vote of a Supermajority of Members or (c) the Manager ceasing to be a Member of
the Company. A new Manager shall be appointed by Vote of a Supermajority of Members.

                        ARTICLE VI: ACCOUNTS AND ACCOUNTING

       6.1.   Books of.Account. Complete books of account of the Company's business, in
which each Company transaction shall be fully and accurately entered, shall be kept at the
Company' s principal executive office and at other locations that the Manager shall determine
from time to time, and shall be open to inspection and copying on reasonable Notice by any

                                               8
84016-00001/2311642.2
Case 6:16-bk-15889-SY            Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                 Main Document    Page 76 of 139




Member or the Member's authorized representatives during normal business hours. The costs of
inspection and copying shall be borne by the Member seeking inspection.

        6.2.   Accouotiog Method. Financial books and records of the Company shall be kept
based on the Manager' s choice of accounting method. The financial statements of the Company
shall be appropriate and adequate for the Company' s business and for carrying out the provisions
of this Agreement. The fiscal year of the Company shall be determined by the Manager.

       6.3. Content of Books. At all times during the term of existence of the Company,
and beyond that term, if reasonably necessary, the Company shall keep or cause to-be kept the
books of account referred to in Section 6.2, together with:

              (a)   A current list of the full name and last known business or residence
address of each Member, together with the Capital Contribution and the share in Profits and
Losses of each Member,

                 (b)     A copy of the Articles of Organization, as amended;

               (c)    Copies of the Company's federal, state, and local income tax or
information returns and reports, if any, for the six most recent tax.able years;

                 (d)     An original executed copy or counterparts of this Agreement, as amended;

             (e)     Any powers of attorney under which the Articles of Organization or any
amendments to said articles were executed;

                 (f)     Financial statements of the Company for the six most recent fiscal years;
and

                (g)     The books and records of the Company as they relate to the Company's
internal aff~rs for the current and past four fiscal years.

               (h)     If the Manager deems that any of the foregoing items shall be kept beyond
the term of existence of the Company, the repository of those items shall be as designated by the
Manager.

        6.4.    Financial Statements. From time to time as determined by the Manager and at
the end of each fiscal year, the books of the Company shall be closed and examined, statements
reflecting the financial condition of the Company and its profits or losses shall be prepared, and a
report about those matters shall be issued by the Company's accountants. Copies of the financial
statements shall be given to all Members. In addition, all Members shall receive, not less
frequently than at the end of each month, copies of such financial statements regarding the
previous calendar month as may be prepared in the ordinary course of business by the Manager
or accountants selected by the Manager. The Manager shall cause an annual report to be sent to
each Member within 120 days after the end of the fiscal year of the Company. The annual report
may be sent by electronic transmission by the Company and shall include:

                                                  9
84016-00001/2311642:.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                               Main Document    Page 77 of 139




             (a)    A balance sheet, income statement, and a statement of cash flows of the
Company for and as of the close of the fiscal year; and

                (b)     A statement showing the Capital Account of each Member as of the close
of the fiscal year and the distributions, if any, made to each Member during the fiscal year.

     6.5. Tax Information. Within 90 days after the end of each taxable year of the
Company, the Company shall send to each of the Members all information necessary for the
Members to complete their federal and state income tax or information returns and a copy of the
Company's federal, state, and local income tax or information returns for that year.

     6.6. Tax Matters Partner. The Manager shall act as Tax Matters Partner of the
Company under IRC § 623 l(a)(7). The Tax Matters Partner is authorized to do the following:

       (a)    Keep the Members informed of administrative and judicial proceedings for the
adjustment of Company items (as defined in IRC § 6231 (a)(3)) at the Company level, as required
under IRC § 6223(g) and the implementing Regulations;

        (b)    Enter into settlement agreements under IRC § 6224(c)(3) and applicable
Regulations with the Internal Revenue Service or the Secretary of the Treasury (the Secretary)
with respect to any tax audit or judicial review, in which agreement the Tax Matters Partner may
expressly state that the agreement shall bind the other Members, except that the settlement
agreement shall not bind any Member who (within the time prescribed under the IRC and
Regulations) files a statement with the Secretary providing that the Tax Matters Partner shall not
have the authority to enter into a settlement agreement on behalf of that Member;

        (c)    On receipt of a notice of a final Company administrative adjustment, to file a
petition for readjustment of the Company items with the Tax Court, the District Court of the
United States for the district in which the Company's principal place of business is located, or
the United States Court of Federal Claims, all as contemplated under IRC § 6226(a) and
applicable Regulations;

        (d)    File 'requests for administrative adjustment of Company items on Company tax
returns under IRC § 6227(b) and applicable Regulations; and, to the extent those requests are not
aJlowed in full, file a petition for adjustment with the Tax Court, the District Court of the United
States for the district in which the Company's principal place of business is located, or the
United States Court of Federal Claims, an as contemplated under IRC § 6228(a); and

       (e)     Talce any other action on behalf of the Members or the Company in connection
with any administrative or judicial tax proceeding to the extent permitted by law or regulations,
including retaining tax advisers (at the expense of the Company) to whom the Tax Matters
Partner may delegate such rights and duties as deemed necessary and appropriate.




                                                 10
84016-00001/2311642 2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                               Main Document    Page 78 of 139




                         ARTICLE VII: MEMBERSHIP AND UNITS

        7.1      Membership Interest and Units

               7. I. I Membership and Units. There shall be only one class of Membership
Interest and one class of Units. Members shall have the right and power to appoint, remove, and
replace the Manager and Executive Officers of the Company as provided in this Agreement, and
the right to Vote on all other matters with respect to which this Agreement or the Act reqµires or
permits Member action. Each Member shall vote in proportion to the Member's then~existing
Voting Interest.

             7.1.2. Units. The Company has issued I IO (One Hundred Ten) Units to the
Members as set forth in E1Ylilili]3.

        7.2.   Certificates. All issuances, reissuances, exchanges, and other transactions in
Units involving Members shall be recorded in a permanent ledger as part of the books and
records of the Company. The Company may, but is not required to, issue certificates evidencing
Units ("Unit Certificates") to Members of the Company. Once Unit Certificates have been
issued, they shall continue to be issued as necessary to reflect current Units held by Members.
Unit Certificates shall be in a form approved by the Manager, shall be manually signed by the
Manager, and shall bear conspicuous legends evidencing the restrictions on Transfer and the
purchase rights of the Units and Members set forth in this.Agreement, including the following:

              THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
              TERMS AND CONDITIONS OF THE OPERA.TING AGREEMENT OF THE
              COMPANY, AS AMENDED FROM TIME TO TIME, THE UNITS MAY NOT BE
              SOLD, TRANSFERRED, OR OTHERWISE DISPOSED              OF   EXCEPT    IN
              ACCORDA.NCE WITH SUCH OPERA.TING AGREEMENT.


              THE UNITS REPRESENTED BY THIS CERTIFICATE HAJIE             NOT BEEN
              REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
              "SECURITIES ACT"), 01 ANY STATE SECURITIES LAWS, THE UNITS MAY
              NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED OR OTHERWISE
              TRANSFERRED UNLESS      R.EGISTERED OR QUALIFIED UNDER THE
              SECURITIES ACT AND      APPLICABLE STATE SECURITIES LAWS, OR
              PURSUANT TO AN EXEMPTION THEREFROM AND THE COMPANY RECEIVES
              AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS LEGAL
              COUNSEL THAT SUCH SALE, PLEDGE, ASSIGNMENT OR TRANSFER IS
              EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
              ACT.


       7.3.    Acts Requiriog Member Vote. Except as otherwise provided in this Agreement
or by the Act, all of the following acts shall require the consent by Vote of a Supermajority of
Members:




                                               11
84016-00001/2311642.2
Case 6:16-bk-15889-SY            Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                                 Main Document    Page 79 of 139




     (a)         Any act that would make it impossible to carry on the ordinary business of the
Company;

        (b)      Any confession of a judgment against the Company;

        (c)      The dissolution of the Company;

      (d)    The disposition, sale, transfer, assignment or license of all or a substantial part of
the Company's assets not in the ordinary course of business;

        ( e)     The incurring of any debt not in the ordinary course of business;

       (f)     A change in the nature of the principal business of the Company or establishment
of new or diffusion product lines;

        (g)     The filing of a petition in bankruptcy or entering into an assignment for the
benefit of the Company's creditors;

       (h)     The entering into, on behalf of the Company, of any transaction constituting (i) a
"reorganization" within the meaning of Corporations Code § 17711.01 or (ii) a sale, merger, or
conversion of the Company;

      (g)     The incurring of any contractual obligation or the making of any capital
expenditure with a total cost of more than $500,000;

        (h)      The issuance or redemption of any Membership Interest (including the terms
thereof);

        (i)      Making operating or liquidating distributions to Members;.

        (j)      The Transfer of any Membership Interest (other than to a Permitted Transferee);

        (k)      The admission of any new Member (other than a Permitted Transferee);

      (l)        Instituting, settling, or compromising of any claim or litigation for more than
$100,000;

       (m)     Any transaction between the Company and a Member or an Affiliate of a Member
or between the Company and a Manager or an Affiliate of a Manager;

       (n)    Approval of annual budget and deviation of more than 10% for any line item in
any previously-approved budget;

        (o)      Paying any officer or employee more than $200,000 per year; and




                                                 12
84016-00001/2311642.2
 Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                                Main Document    Page 80 of 139




       (p)     incurring any debt secured by the assets of the Company and all amendments and
modifications thereto.

        7.4.   Record Date. The record date for determining the Members entitled to receive
Notice of any meeting, to Vote, to receive any distribution, or to exercise any right in respect of
any other lawful action, shall be the date set by the Manager, provided that the record date shal1
not be more than 60, or less than 10 calendar days before the date of the meeting and not more
than 60 calendar days before any other action. In the absence of any action setting a record date,
the record date shall be determined in accordance with Corporations Code § l 7704.07(p).

         7.5.    Meetings.

               7.5.1. General. Meetings of the Members may be called at any time by the
Manager, Members representing more than 32o/o of the Unit Percentage,_or any member of the
Executive Committee, for the purpose of addressing any matters on which the Members may
Vote. If a meeting of the Members is called by the Members or a member of the Executive
Committee, Notice of the call shall be delivered to the Manager. Meetings may be held at the
principal executive office of the Company or at any other location designated by the Manager.
Following the call of a meeting, the Manager shall give Notice of the meeting not less than 10,
nor more than 60, calendar days before the meeting date to all Members entitled to Vote at the
meeting. The Notice shall state the place, date, and hour of the meeting, the means of electronic
transmission by and to the Company or electronic video communication, if any, and the general
nature of business to be transacted. No other business may be transacted at the meeting. A
quorum at any meeting of Members shall consist of a Supermajority of Members, represented in
person or by Proxy. The Members present at a duly called or held meeting at which a quorum is
present may continue to transact business until adjournment, notwithstanding the withdrawal of a
sufficient number of Members to leave less than a quorum, if the action taken, other than
adjownment, is approved by the requisite Unit Percentage as specified in this Agreement or the
Act.

                7.5.2. Quorum. A meeting of Members at which a quorum is present may be
adjourned to another time or place and any business that might have been transacted at the
original meeting may be transacted at the adjourned meeting. If a quorum is not present at an
original meeting, Notice of the adjourned meeting shall be given to each Member of record
entitled to Vote at the adjourned meeting.

                1.5.3. Waiver of Notice. The transactions of any meeting of Members, however
called and noticed, and wherever held, shall be as valid as though consummated at a meeting
duly held after n;gular call and notice if (a) a quorum is present at that meeting, either in person
or by Proxy, and (b) either before or after the meeting, each of the Persons entttled to Vote, not
present in person or by Proxy, signs either a written waiver of notice, a consent to the holding of
the meeting, or an approval of the minutes of the meeting. Attendance of a Member at a meeting
shall constitute waiver of notice, unless that Member objects, at the beginning of the meeting, to
the transaction of any business on the ground that the meeting was not lawfully called or
convened. Attendance at a meeting is not a waiver of any right to object to the consideration of



                                                13
84016-00001fZ311642.2
 Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                                Main Document    Page 81 of 139




matters required to be described in the .notice of the meeting and not so included, if the objection
is expressly made at the meeting.

               7.5.4. Proxies. At all meetings of Members, a Member may Vote in person or
by Proxy.       Any Proxy shall be filed with the Manager before or at the time of the meeting,
and may be filed by facsimile transmission to the Manager at the principal executive office of the
Company or any other address given by the Manager to the Members for those purposes.

               7.5.S. Video Attendance. A meeting of the Members may be conducted, in
whole or in part, by electronic means (audio or video with audio) so long as the Company
implements reasonable measures to provide participating Members a full opportunity to hear and
be heard and otherwise concurrently participate in the meeting. The permanent record of any
such meeting shall consist of the minutes of such meeting and/or the electronic recording of such
meeting, if recorded..

               7.5.6. Written Consent. Any action that may be taken at any meeting of the
Members may be taken without a meeting if a consent in writing, setting forth the action so
taken, is signed by Members having not less than the minimum Voting Interest that would be
necessary to authorize or take that action at a meeting at which all Members entitled to Vote
were present and voted. Prompt Notice of any action taken in such manner shall be given to all
Members who have not consented in writing.

               7.5.7. No Authority. No Member acting solely in the capacity of a Member is
an agent of the Company, nor can any Member acting solely in the capacity of a Member bind
the Company or execute any instrument on behalf of the Company. Each Member shall
indemnify, defend, and hold hannless each other Member and the Company from and against
any and ail loss, cost, expense, liability, or damage arising from or out of any claim based on any
action by the Member in contravention of this Section 7 .6.

                           ARTICLE VIII: TRANSFER OF UNITS

        8.1.   Dissociation. A Member may not dissociate from the Company without the
written consents of all of the Members. Dissociation shall not release a Member from any
obligations and liabilities under this Agreement accrued or incurred before the effective date of
dissociation.

        8.2.  Trpgsfers. Except as expressly provided in this Agreement, a Member shall not
Transfer any Units in the Company, whether now owned or later acquired, unless a
Supermajority of Members approves in writing the transferee's admission to the Company as a
Member. No Member may Encumber or permit or suffer any Encumbrance of all or any part of
the Member's Units unless the Encumbrai:ice has been approved by the Members by Vote of a
Supennajority of Members. Approval may be granted or withheld in the Members' sole
discretion. Any Transfer or Encumbrance of a Membership Interest without the required
approval shall be void. Notwithstanding the foregoing, (x) any Member may Transfer such
Member's Membership Interest to (i) such Member's spouse (including domestic partner) or
family member, (ii) a company wholly-owned by such Member and such Member's spouse and

                                                14
84016-00001/2311642 2
 Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                               Main Document    Page 82 of 139




family member(s), (iii) any revocable trust created for the benefit of the Member and/such
Member's spouse and family member(s), (iv) another Member of the Company and (v) pursuant
to Section 8.11 (each, a "Pennitted Transfer"), (y) the Company's and other Members' right of
first refusal set forth in this Agreement shall not apply to any such Pennitted Transfer, and (z)
the Members shall approve a person's admission as a substitute Member so long as such person
obtained Units pursuant to a Pennitted Transfer. Any Person that obtained Units pursuant to a
Pennined Transfer may, in turn, transfer its Membership Interest to any Person that is a
Pennined Transferee of the initial Member without triggering the Company's and other
Members' right of first refusal.

        8.3.    No Release on Transfer. A Member shall not be released from liabilities as a
Member solely as a result of a Transfer of Units, both with respect to obligations to the Company
and to third parties incurred before the Transfer.

       8.4.    ,A&,reement Binds New Members. Any new Person admitted to the Company as
a Member shall hold one or more Units; if such Unit(s) were obtained by Transfer from a current
or fonner Member, such Unit(s) shall remain subject to all the provisions of this Agreement that
applied to the Member from whom such Unit(s) were obtained.

        8.5    Voluntary Lifetime Transfers. No Member may make a Voluntary Lifetime
Transfer (as defined below) except pursuant to this Section. Any Member who wishes to make a
Voluntary Lifetime Transfer must promptly send a notice ("Member Notice") to the Company
and each other Member. Such notice shall include a description of the proposed Transfer, the
price and terms on which the Membership Interest is to be Transferred, the name, address (both
home and office), and business or occupation of the proposed transferee, and any other facts that
are, or would reasonably be deemed to be, material to the proposed Transfer. The Member
wishing to make a Voluntary Lifetime Transfer shall be deemed to have offered to sell his or her
Membership Interest to be transferred to the Company and the other Members as described in
Section 8.7. A "Voluntary Lifetime Transfer" means any Transfer made during a Member's
lifetime, which is not a Permitted Transfer or an Involuntary Lifetime Transfer (as defined in
Section 8.6).

       8.6     Involuntary Lifetime Transfer. Any Member who has any infonnation that
would reasonably lead him or her to expect that an Involuntary Lifetime Transfer is foreseeable,
including bankruptcy, legal action, etc. must promptly send a Member Notice to the Company
and each other Member. Such notice shall include a description of the expected Transfer, the
name, address (both home and office),. and business or occupation of the expected transferee, and
any other facts that are, or would reasonably be deemed to be, material to the involuntary
Transfer. The Member who may be making an Involuntary Lifetime Transfer shall be deemed to
have offered to sell his or her Membership Interest otherwise to be transferred to the Company
and the other Members as described in Section 8.7. An "Invo1untary Lifetime transfer" means
any Transfer made on account of a court order or otherwise by operation of law, including any
Transfer incident to any bankruptcy, divorce or marital property settlement or any Transfer
pursuant to applicable community property, quasi-community property or similar state law.




                                               15
84016-00001/2311642.2
 Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                               Main Document    Page 83 of 139




          8.7     Right of First Refusal of the Company and Non-Transferring Members.

                 8.7.1 General. Each Member shall be deemed to have offered to sell his or her
Membership Interest proposed or forced to be Transferred in a Voluntary Lifetime Transfer or an
Involuntary Lifetime Transfer ("Offered Membership Interest") to the Company and the other
Members (i) at the price and payment terms offered by a proposed tran.s feree set forth in the
Member Notice or (ii) if there is no price or payment terms offered by a proposed transferee
(e.g., in the case of an Involuntary Lifetime Transfer), at the Agreement Price (as defined below)
and Agreement Terms (as defined below).

                8.7.2. Company's Ri,:bt. Within the later of (i) thirty (30) days following
receipt of a Member Notice or (ii) ten (I 0) days following the determination of the Agreement
Price, the Company shall send a written notice ("Company Notice") to the Members stating the
portion of the Offered Membership Interest the Company wishes to purchase.

               8.7.3. Members' Right. Unless the Company Notice specifies all of the Offered
Membership Interest, within thirty (30) days after mailing of the Company Notice, each Member
who desires to purchase a portion of the Offered Membership Interest shall give a written notice
to the Company specifying the maximum portion of the Offered Membership Interest that the
Member wishes to purchase. If the aggregate Offered Membership Interest to be purchased by
the Members exceeds the total amount of the Offered Membership Interest, the Offered
Membership Interest shall be allocated to the exercising Members based on their respective Unit
Percentages.

                8. 7.4 Remainin2 Offered Membecship lnter~st. If the Company and the
other Members do not agree to buy all of the Offered Membership Interest, any remaining
Offered Membership Interest may be sold to a non-Member within thirty (30) days after the
expiration of the Company's and Members• option period. If such Transfer does not occur
within thirty (30) days, the provisions of this Agreement will continue to apply to such Offered
Membership Interest as if no such Transfer had been contemplated and no notice had been given.
A Transfer is consummated when the Company has been given notice that legal title to the
Membership Interest has been Transferred, subject to recordation on its books.

        8.8     Aereement Price. The Agreement Price will be the fair market value of the
Membership Interest being Transferred and sha11 initially be determined in good faith by the
Company. If any Member objects to the Company's detennination of the fair market value, the
Company and the objecting Member shall attempt to jointly appoint a qualified appraiser. If the
parties cannot agree on a single appraiser, they shall each appoint one appraiser and the two
appraisers appointed by the parties shall choose a third appraiser. In the event that three
appraisers are used, the Agreement Price shall be the average of the two closest fair market
values proposed by the three appraisers. The cost of appraisal shall be borne and paid by the
objecting Member, unless the Company's proposed fair market value is at least twenty percent
(20%) less than the Agreement Price determined by appraisal. The dctennioation of the
appraiser(s) shall be final and binding.



                                              16
84016-00001/2311642 2
 Case 6:16-bk-15889-SY            Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                  Main Document    Page 84 of 139




        8.9      Agreement Terms.

                 8.9.1 Installment Note. lf there are no payment tenns offered by a proposed
transferee (e.g., in the case of an Involuntary Lifetime Transfer), unless the parties agree
otherwise, twenty percent (20%) of the purchase price shall be paid within 30 days of the closing
for the sale of the Offered Membership Interest and the balance of the purchase price will be paid
pursuant to a promissory note equally amortized over four years, principal and interest payable in
monthly installments, with interest at the prime rate quoted by the Company's main bank in
effect on the date of the closing.

              8.9.2 Closin1. The purchase of the Offered Membership Interest pursuant to this
Agreement will take place at a closing, held at 1:00 P.M. on the thirtieth (30th) day after the date
on which the last option to buy is exercised or lapses, or after the last date on which a purchaser
becomes obligated to buy, at the Company's primary place of business, or at any other place to
which the parties agree. At the closing, the purchaser or purchasers will pay for the Offered
Membership Interest in cash, by wire transfer or certified cashier's check, and/or promissory
note, and the Company will change its books to indicate that the Offered Membership Interest
has been Transferred. If the seller does not appear at the closing. then:

                        (a)     The purchaser or purchasers shall deposit the purchase price in
full, or the first payment of same, by check (or other verifiable means) with an escrow agent;

                       (b)      The escrow agent shall deposit such funds with any bank with
which the Company bas a bank account on the date of the closing, to be paid to the seller as soon
as is reasonably practicable, less an appropriate fee to the Company for administrative costs; and

                    (c)     The Company will adjust its transfer books to reflect that the
Offered Membership Interest has been Transferred.

        8.10 Transfers at Death. Upon the death of any Member, the surviving spouse or any
family member of the deceased Member may receive such deceased Member's Membership
Interest (without triggering the Company's and Members' right of first refusal wi.th respect to
such Transferred Membership Interest). If a deceased Member's proposed transferee is not a
Permitted Transferee, such proposed Transfer shall be subject to the Company's and Members'
right of first refusal described in section 8.7.

                        ARTICLE IX: DISSOLUTION AND WINDING UP

       9.1.   Dissolution.      The Company shall be dissolved on the first to occur of the
following events:

                 (a)     The Vote of a Supennajority of Members to dissolve the Company;

                 (b)     The sale or other disposition of substantially all of the Company's assets;
or



                                                  17
84016-00001/2311642,2
 Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                                 Main Document    Page 85 of 139




                 (c)    Entry of a decree of judicial dissolution under Corporations Code §
17707.03.

        9.2.   Winding Up. On the dissolution of the Company, the Company shall engage in
no further business other than that necessary to wind up the business and affairs of the Company.
The Manager shall wind up the affairs of the Company, and shall give Notice of the
commencement of winding up by mail to all known creditors and claimants against the Company
whose.addresses appear in the records of the Company. After paying or adequately providing for
the payment of all known debts of the Company (except debts owing to Members), the .remaining
assets of the Company shall be distributed or applied in the following order:

        (a)      To pay the expenses of liquidation;

        (b)     To the establishment of reasonable reserves for contingent liabilities or
obligations of the Company. On the detennination that reserves are no longer necessary, they
shall be distributed as provided in this Section 9.2;

       (c)     To repay outstanding loans to Members. If there are insufficient funds to pay
those loans in full, each Member shall be repaid in the ratio that the Member's loan, together
with accrued and unpaid interest, bears to the total of all loans .from Members, including all
accrued and unpaid interest. Repayment shall first be credited ·to unpaid principal and the
remainder shall be credited to accrued and unpaid interest; and

       (d)       To the Members in accordance with their respective positive Capital Account
balances.

        9.3.    No Recourse. Each Member shall look solely to the assets of the Company for
the return of the Member's investment, and if Company property remaining after the payment or
discharge of the Company's debts and liabilities is insufficient to return the investment of each
Member, the Member shall have no recourse against any other Member or the Manager for
indemnification, contribution, or reimbursement, except as specifically provided in this
Agreement.


                               ARTICLE X: CONFIDENTIALITY

        10.1. Confidentiality. Each Member covenants with the Company and each other
Member that for so Jong as a Member holds any Units in the Company, and for a two-year period
following the Transfer of a Member's Units, whether voluntary, involuntary, by operation of
law, or by reason of any provision of this Agreement, a Member shall not, directly or indirectly,
through an Affiliate or otherwise use or disclose in any manner any Confidential Information.

       I 0.2. Money Dama,:es Inadequate. Each Member agrees that a breach of Section
10.1 shall result in irreparable damage and injury to the Company that no money damages could
adequately compensate. If the Member breaches Section 10.1, in addition to all other remedies
to which the Company may be entitled to, and notwithstanding the arbitration provisions of

                                                 18
84016-00001/2311642.2
 Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                                 Main Document    Page 86 of 139




Article XI, the Company shall be entitled to an injunction to enforce the provisions of this
Agreement, to be issued by any court of competent jurisdiction. Each Member expressly waives
any claim or defense that an adequate remedy at law exists for any such breach.

        10.3. ~ation. If any provision of Section 10.1 is deemed to exceed the time or
geographic limits or any other limitation imposed by applicable law in any jurisdiction, that
provision shall be deemed reformed in that jurisdiction to the extent necessary to permit
enforcement.

                   ARTICLE XI: INDEMNIFICATION AND ARBITRATION

        11.1. Indemnification. The Company shall indemnify any Person who was or is a
party, or who is threatened to be made a party, to any legal proceeding by reason of the fact that
the Person was or is a Member, Manager, Officer, Executive Officer, employee, or other agent of
the Company against expenses including reasonable attorneys' fees, judgments, fines,
settlements, and other amounts actually and reasonably incurred by that Person in connection
with the proceeding, if (a) that Person acted in good faith and in a manner that the Person
reasonably believed to be in the best interests of the Company, and (b) in the case of a criminal
proceeding, the Person had no reasonable cause to believe that the Person's conduct was
unlawful. The termination of any proceeding by judgment, order, settlement, conviction, or on a
plea of nolo contendere or its equivalent, shall not, of itself, create a preswnption that the Person
did not act in good faith and in a manner that the Person reasonably believed to be in the best
interests of the Company, or that the Person bad reasonable cause to believe that the Person's
conduct was unlawful.

        11.2. Advancement of Expenses. Expenses of each Person indemnified under this
Agreement actually and reasonably incurred in connection with the defense or settlement of a
legal proceeding shall be paid by the Company in advance of the final disposition of that
proceeding, on receipt of an undertaking by that Person to repay that amount unless it shall
ultimately be determined that the Person is entitled to be indemnified by the Company.

       11.3. Arbitration. Any action to enforce or interpret this Agreement, or to resolve
disputes relating in any way to (or arising out of) this Agreement or the Company among
or between any of the Company, a current or former Member, or the current or a former
Manager shall be settled by binding arbitration before a single arbitrator in accordance
with the then-applicable Commercial Arbitration Rules of the American Arbitration
Association. The place of arbitration -shall be Los Angeles, California. The.award of the
arbitrator shall be final, binding, and conclusive on aU parties. Judgment may be entered
o~ any such award in any court of competent jurisdiction.

                          ARTICLE XII: GENERAL PROVJS[ONS

        12. l. lnte~ration. This Agreement constitutes the whole and entire agreement of the
parties with respect to its subject matter, and it shall not be modified or amended in any respect
except by a written instrument as described herein. No party is relying on any representations or


                                                 19
84016-00001/2311642 2
 Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                    Desc
                                Main Document    Page 87 of 139




warranties not expressly contained in this Agreement. This Agreement replaces and supersedes
all prior written and oral agreements by and among the Members and Manager or any of them.

       12.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall constitute one and the
same instrument. Executed counterparts of this Agreement may be delivered by facsimile
transmission or in portable document format (PDF) by e-mail. The signatures in a facsimile or
PDF data file shall have the same force and effect as an original.

        12.3. Choice of Law. This Agreement shall be construed and enforced under the laws
of the State of California, without regard to the conflicts of law provisions thereof.

        12.4. Severabllity. If any provision of this Agreement is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal, or unenforceable, that provision shall be
severed and the remaining provisions of this Agreement shall remain in effect.

        12.5 Binding Effect. This Agreement shall be binding on and inure to the benefit of
the parties and their heirs, personal representatives, and permitted successors and assigns.

        12.6. Representation. Each party to this Agreement warrants and represents that it has
had sufficient time to adequately consult with its own independent counsel prior to execution.

         12.7. Additional Instruments. The parties to this Agreement shall promptly execute
and deliver any and all additional documents, instruments, notices, and other assurances, and
shall do any and all other acts and things reasonably necessary in connection with the
performance of their respective obligations under this Agreement and to carry out the intent of
the. parties.

        12.8. Independent Activities. Except as provided in this Agreement, no provision of
this Agreement shall be construed to limit in any manner the Members or the Manager in the
carrying on of their own respective businesses or activities.

     12.9. Capacity and Authority. Each Member represents and warrants to the other
Members that he, she, or it has the capacity and authority to enter into this Agreement.

        12. l 0. Interpretation. The article, section, and subsection titles and headings in this
Agreement are inserted as matters of convenience and for ease of reference only and shall be
disregarded for all other purposes, including the construction or enforcement of this Agreement
or any of its provisions. Whenever used in this Agreement, the singular shall include the plural
and the plural shall include the singular~and the neuter gender shall incJude the male and female
as well as a trust, firm, company, or corporation, all as the context and meaning of this
Agreement may require.

      12. 11. Time of the Essence. Time is of the essence for every provision of this
Agreement that specifies a time for performance.



                                                20
84016-00001/2311642 2
 Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                               Main Document    Page 88 of 139




      12.12. Exhibits. The exhibits referenced herein are expressly incorporated into and
made part of this Agreement.

        12.13. No Third Party Beneficiaries. This Agreement is made solely for the benefit of
the parties to this Agreement and their respective permitted successors and assigns, and there are
no intended third-party beneficiaries.

        12.14. Amendment. This Agreement may be amended only by the written approval of
an of the Members.


                         SECURI,TlES LAW REPRESENTATIONS

       EACH MEMBER OR OTHER PERSON, BY EXECUTING THIS AGREEMENT, AND EVERY
OTHER PERSON WHO EXECUTES THIS AGREEMENT OR OTHERWISE THEREAFTER BECOMES A
MEMBER, HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AND TO THE OTHER
MEMBERS THAT HE, SHE, OR IT: (A) rs AWARE THAT THE ACQUISITION OF ITS UNITS IN THE
COMPANY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
QUALIFIED UNDER THE SECURITrES LAWS OF ANY STATE, (B) IS ACQUIRING ITS UNITS IN THE
COMPANY SOLELY FOR ITS OWN ACCOUNT AND NOT FOR THE ACCOUNT OF ANY OTHER
PERSON, FOR INVESTMENT ONLY, AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION
WITH ANY DISTRIB0 TION OF SUCH UNITS, (C) UNDERSTANDS THAT fflE SAL~ PLEDGE,
ASSIGNMENT OR OTHER TRANSFER OF ITS UNITS IN THE COMPANY IS LIMITED BY THIS
AGREEMENT AND IN ANY EVENT MAY NOT BE EFFECTED UNLESS (I) THE TRANSFER IS
REGISTERED AND QUALIFIED UNDER APPLICABLE SECURITIES LAWS, OR IS EFFECTED AS A NON-
PUBLIC OFFERING THAT IS EXEMPT FROM THE REGISTRATION AND QUALIFICATION
REQUIREMENTS OF APPLICABLE SECURITIES LAWS, AND (11) THE PERSON ACQUIRING SUCH
UNITS REPRESENTS AND WARRANTS TO THE COMPANY AND TO THE OTHER MEMBERS THAT
SUCH PERSON IS ACQUIRING ITS UNITS IN THE COMPANY SOLELY FOR ITS OWN ACCOUNT AND
NOT FOR THE ACCOUNT OF ANY OTHElt PERSON, FOR INVESTMENT ONLY, AND NOT WITH A
VIEW TO OR FOR SALE IN CONNECTION WJ'rH ANY DISTRIB.UTIONOF SUCH UNITS, (D) HAS SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF ACQUIRING ITS UNITS IN THE COMPANY, (E)
ACKNOWLEDGES THAT THERE IS NO GUARANTEE THAT THE COMPANY WILL BE A FINANCIAL
SUCCESS, AND IS ABLE TO BEAR THE ECONOMIC RISK OF THE LOSS OF ITS UNITS IN THE
COMPANY, (F) CONFIRMS THAT THE COMPANY HAS NOT SOLICITED OR ADVERTISED THE UNITS
IN ANY WAY, AND (G) ACKNOWLEDGES THAT THE COMPANY AND THE OTH~R MEMBERS ARE
REL YING ON THE FOREGOING REPRESENTATIONS.




                                              21
84016-00001/2311642.2
 Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                         Main Document    Page 89 of 139




                                   JO             A,                     and Chief
                                  Ji'ecutiveOfficer-::::---.__

                                                                  ..._

                                                  eniner, Chief Operations Officer
                                              ommeroial Officer



                                   DOUG LEE, Member




                                   R~---

                                   PAULA THOMAS, Member, Chief Creative
                                   Officer.and Creative Director ·




                                    22
84016-00001/2311642.2
Case 6:16-bk-15889-SY      Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14             Desc
                           Main Document    Page 90 of 139




           IN WITNBSS WHEREOF, the parties bavc excaited or caused to be exCCIRd tbis
     Aan,ement on 1ho day and year bt writlea above.



                                         JOHN HANNA, Manager, Member, and Chier
                                         E,recuttve Officer


                                         JENE PARK, Member, Chier Operations Off~r
                                         and ChiefCommercial Officer




                                         ~
                                         ROGBR KUO, Member



                                         PAULA THOMAS, Membet, Chief Creative
                                         Officer and Creative Director




                                          22
    N019o00001/a311IMZ.2
 Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14              Desc
                                Main Document    Page 91 of 139




                                         EXHIBIT A

                         CONSENT OF SPOUSE OR DOMESTIC PARTNER


        The undersigned is the spouse or registered domestic partner of _ _ _ _ _ _ __
("Member"), and acknowledges that he or she has read the foregoing Amended and Restated
Operating Agreement of Thomas Wylde, LLC (the "Agreement") and understands its provisions.
The undersigned is aware that, by the provisions of the Agreement, Member and the undersigned
have consented to sell or transfer all Units in the Company, including any community property
interest or quasi-community property interest therein, only in accordance with the terms and
provisions of the Agreement. The undersigned expressly approves of and agrees to be bound by
the provisions of the Agreement in its entirety, including, but not limited to, those provisions
relating to the sales and transfers of Units and the restrictions on them. If the undersigned
predeceases Member while Member owns any Units therein, the undersigned agrees not to
devise or bequeath any community property interest or quasi-community property interest in
such Units in contravention of the Agreement.



Date: _ _ _ _ _ _ _ _ __
                                                   Signature



                                                   Name




                                              23
84016-00001/2311642. 2
Case 6:16-bk-15889-SY               Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14           Desc
                                    Main Document    Page 92 of 139




                                                EXHIBITB

                          MEMBERS AND CAPITAL CONTRIBUTIONS


    Name                     Contact Information                  Capital              No.     Initial
                                                              Contributions and       Units   Capital
                                                                 Due Date,                    Account
                                                                                              Balance
 John Hanna               3231 S. La Cienega Blvd.,                  $700              14      $700
                           Los Angeles, CA 90016
                              Fax: 310-559-5765               December 15, 2014
                        Email: iohn@thomaswvlde.com

  Jene Park                3231 S. La Cienega Blvd.,                 $900              18      $900
                            Los Angeles, CA 90016
                              Fax: 310-559-5765               December 15, 2014
                        Email: jen~)tb,om~sWYlge.~QJD


 Roger Kuo                   18141 Irvine Blvd.                      $350               7      $350
                             Tustin., CA 92780
                             Fax: 714-237-9991                December 15, 2014
                           Email: roger@zther.com

  Doug Lee                   18141 Irvine Blvd.                      $350               7      $350
                             Tustin, CA 92780
                             Fax: 714-237-9991                December 15 2014
                           Email: dlee@lpdirect.com

Paula Thomas                2514 S. Toledo Ave.               $3,200 + intellectual    64     $3,200
                           Palm Spring, CA 92264              property and certain
                         Email: ,paulathomas@me.com                liabilities

                                With a copy to:               December _,2014
                              Andrew Apfelberg
                              Greenberg Glusker
                          1900 Avenue ofthe Stars
                                   21"' Floor
                           Los Angeles, CA 90067
                        Email: g91&.£f?..e!J!..@ggfj,rm.com




                                                      24
84016-00001/2311642.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                    Desc
                               Main Document    Page 93 of 139




                                        EXHIBITC
                                      TAX PROVISIONS

                                 ARTICLE I: DEFINITIONS

         1.1    "Adjusted Capital Account Deficit" means, with respect to any Member, the
deficit balance, if any, in such Member's Capital Account as of the end of the relevant fiscal
year, after giving effect to the following adjustments:

                1.1.1 Credit to such Capital Account any amounts that such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations Sections l.704-2(g)(I) and l.704-
2(i)(5);

                1.1.2 Credit to such Capital Account the amount of the deductions and losses
referable to any outstanding recourse liabilities of the Company owed to or guaranteed by such
Member to the extent that no other Member bears any economic risk of loss and the amount of
the deductions and losses referable to such Member's share (determined in accordance with the
Member's Unit Percentage) of outstanding recourse liabilities owed by the Company to non-
Members to the extent that no Member bears any economic risk of loss; and

                 1.1.3 Debit to such Capital Account the items described in Regulations Sections
I. 704-1 (b)(2)(ii)@(1), I. 704-1 (b)(2)(ii)@(~. and I. 704-1 (b)(2)(ii)(Q)(§).

       The foregoing definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Regulations Section l.704-l(b)(2)(ii)@ and shall be interpreted consistently
therewith.

        1.2    "Code" means the Internal Revenue Code of 1986, as amended from time to time,
the provisions of succeeding law, and to the extent applicable, the Regulations.

      1.3   "Company Minimum Gain" has the meaning ascribed to the term "Partnership
Minimum Gain" in Regulations Section I .704-2(d).

      1.4    "Member Nonrecourse Debt" has the meaning ascribed to the term "Partner
Nonrecourse Debt" in Regulations Section I .704-2(b)(4).

        1.5   "Member Nonrecourse Debt Minimum Gain" means an amount, with respect
to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section I .704-2(i)(3).

        1.6      "Member Nonrecourse Deductions" means items of Company loss, deduction,
or Code Section 705(a)(2)(8) expenditures that are attributable to Member Nonrecourse Debt or
to other liabilities of the Company owed to or guaranteed by a Member to the extent that no other
Member bears the economic risk of loss.



                                                25
B4016-00001/2311642.2
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                    Desc
                               Main Document    Page 94 of 139




        1.7    "Net Profits" and "Net Losses" means, for each fiscal year, an amount equal to
the Company's taxable income or loss for such fiscal year, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss, or deduction required to be
stated separately pursuant to Code Section 703(a)(l) shall be included in taxable income or loss),
with the following adjustments:

                I. 7. I Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be added to such taxable income or loss;

                 1.7.2 Any expenditures of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations Section I. 704-
l(b)(2)(iv)(i), and not otherwise taken into account in computing Net Profits or Net Losses
pursuant to this definition shall be subtracted from such taxable income or loss;

                  I. 7.3 In the event the book value of any Company asset is adjusted as a result of
the application of Regulations Section l.704-l(b)(2)(iv)(~ or Regulations Section l.704-
 l(b)(2)(iv)(.0, the amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Profits or Net Losses;

                I. 7.4 Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be computed by reference
to the book value of the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its book value;

               1.7.5 In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there shall be taken into
account book depreciation, amortization, and other cost recovery deductions for such fiscal year,
computed in accordance with Regulations Section l.704-l(b)(2)(iv)(g); and

                 1.7.6 Notwithstanding any other provision of this Section 1.7, any items that are
specially allocated pursuant to Sections 3.2 and 3.3 of this Exhibit C shall not be taken into
account in computing Net Profits or Net Losses (the amounts of the items of Company income,
gain, loss, or deduction available to be specially allocated pursuant to Sections 3.2 and 3.3 of this
Exhibit C shall be determined by applying rules analogous to those set forth in Sections I. 7. I
through I. 7 .5 above).

                The foregoing definition of Net Profits and Net Losses is intended to comply with
the provisions of Regulations Section I. 704-1 (b) and shall be interpreted consistently therewith.
In the event the Members, by Vote of a Supermajority of Members, determine that it is prudent
to modify the manner in which Net Profits and Net Losses are computed in order to comply with
such Regulations, the Members, by Vote ofa Supermajority of Members, may make such
modification.

       1.8    "Nonrecourse Deductions" has the meaning set forth in Regulations
Section l.704-2(b)(l).



                                                 26
84016-00001/2311642. 2
Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                     Desc
                                Main Document    Page 95 of 139




           1.9   "Nonrecourse Liability" has the meaning set forth in Regulations Section I. 704-
2(b)(3).

                              ARTICLE II: CAPITAL ACCOUNT

        2.1    Capital Accounts. The Company shall establish an individual Capital Account
for each Member. The Company shall determine and maintain each Capital Account in
accordance with Regulations Section l.704-l(b)(2)(iv) and, in pursuance thereof, the following
provisions shall apply:

               2.1.1 To each Member's Capital Account there shall be credited such Member's
Capital Contributions, such Member's allocated share of Net Profits and any items in the nature
of income or gain that are specially allocated pursuant to Sections 3.2 and 3.3 of this Exhibit C,
and the amount of any Company liabilities assumed by such Member or which are secured by
any property distributed to such Member;

                2.1.2 To each Member's Capital Account there shall be debited the amount of
cash and the fair market value of any property distributed to such Member pursuant to any
provision of this Agreement, such Member's allocated share of Net Losses and any items in the
nature of expenses or losses that are specially allocated pursuant to Sections 3.2 and 3.3 of this
Exhibit C, and the amount of any liabilities of such Member assumed by the Company or which
are secured by any property contributed by such Member to the Company;

                2.1.3 In the event all or a portion of a Membership Interest in the Company is
transferred in accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred Membership Interest;
and

                2.1.4 In determining the amount of any liability for purposes of Sections 2.1.1
and 2.1.2 of this Exhibit C, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Regulations.

       The foregoing provisions and the other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations Section I. 704-1 (b ),
and shall be interpreted and applied in a manner consistent with such Regulations. In the event
the Members, by Vote of a Supermajority of Members, determine that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are computed in order to
comply with such Regulations, the Members, by Vote ofa Supermajority of Members, may
make such modification.

                           ARTICLE III: SPECIAL ALLOCATIONS

       3.1      Adjusted Capital Account Deficit. An allocation of Net Losses under
Section 4.1 of the Agreement shall not be made to the extent it would create or increase an
Adjusted Capital Account Deficit for a Member or Members at the end of any fiscal year. Any
Net Losses not allocated because of the preceding sentence shall be allocated to the other
Member or Members in proportion to such Member's or Members' respective Unit Percentages;
provided, however, that to the extent such allocation would create or increase an Adjusted
                                                27
84016-00001/2311642.2
  Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                    Desc
                                Main Document    Page 96 of 139




Capital Account Deficit for another Member or Members at the end of any fiscal year. such
allocation shall be made to the remaining Member or Members in proportion to the respective
Unit Percentages of such Member or Members.

       3.2      Special AUocatioos.

              3.2.1 Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions for any fiscal year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt or other liability to which
such Member Nonrecourse Deductions are attributable in accordance with Regulations
Section l.704-2(i) and Regulations Section 1.704-l(b).

                3.2.2 Nonrecourse Deductions Referable to Liabilities Owed to Non-
Members. Any Nonrecourse Deductions for any fiscal year and any other deductions or losses
for any fiscal year referable to a liability owed by the Company to·a Person other than a Member
to the extent that no Member bears the economic risk of loss shall .be specially allocated to the
Members in acc.ordance with their Unit Percentages.

                3.2.3 Member Minimum Gain Cbar&e~. Except as otherwise provided in
Regulation Section I.704-2(iX4), notwithstanding any other provision of this Agreement, if there
is a net decrease in Member Nonrecourse Debt Minimwn Gain attributable to a Member
Nonrecourse Debt during any fiscal year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt (which share
shall be deteJmined in accordance with Regulations Section l.704-2(i)(5)) shall be specially
allocated items of Company income and gain for such fiscal year (and, if necessary, subsequent
fiscal years) in an amount equal to that portion of such Member's share ofthe net decrease in
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations Section l.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be deteJmined in accordance with
Regulations Section l.704-2(i)(4) and l.704-2GX2). This Section 3.2.3 is intended to comply
with the minimum gain chargeback requirement contained in Regulations Section l .704-2(iX4)
and shall be interpreted consistently therewith.
                3.2.4 Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section l.704-2(f), notwithstanding any other provision of this Agreement, if there
is a net decrease in Company Minimum Gain during any fiscal year, each Member shall be
specially allocated items of Company income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) in an amount equal to the portion of such Member's share of the net
decrease in Company Minimum Gain which share of such net decrease shall be determined in
accordance with Regulations Section l .704-2(g)(2). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be deteJmined in accordance with
Regulations Sections l.704-2(f)(6) and l.704-2(j)(2). This Section 3.2.4 is intended to comply
with the minimum ga.in chargeback requirement contained in Regulations Section l .704-2(f) and
shall be interpreted consistently therewith.


                                                28
84016-00001/2311642.2
Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                                Main Document    Page 97 of 139




                3.2.5 Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations Section l.704-
l(b)(2)(ii)@(~, (2), or(§) or any other event creates an Adjusted Capital Account Deficit, items
of Company income and gain shall be specially allocated to each such Member in an amount and
manner sufficient to eliminate the Adjusted Capital Account Deficit of such Member as quickly
as possible, provided that an allocation pursuant to this Section 3.2.5 shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Agreement have been tentatively made as if this Section 3.2.5
were not in the Agreement.

        3.3     Curative Allocations. The allocations set forth in Sections 3.1 and 3.2 of this
Exhibit C (the "Regulatory Allocations") are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with special allocations of
other items of Company income, gain, loss, or deduction pursuant to this Section 3.3. Therefore,
notwithstanding any other provision of the Agreement (other than the Regulatory Allocations),
the Members, by Vote of a Supermajority of Members, shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner they determine
appropriate so that, after such offsetting allocations are made, a Member's Capital Account
balance is, to the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of this Agreement and all Company items were
allocated pursuant to Section 4.1 of the Agreement. In exercising their discretion under this
Section 3.3, the Members, by Vote of a Supermajority of Members, shall take into account any
future Regulatory Allocations under Sections 3.2.3 and 3.2.4 of this Exhibit C that, although not
yet made, are likely to offset other Regulatory Allocations previously made under Sections 3.2.1
and 3.2.2 of this Exhibit C.

          3.4      Code Section 704(c) Allocations. The allocations specified in this Agreement
shall govern the allocation of items to the Members for Code Section 704(b) book purposes, and
the allocation of items to the Members for tax purposes shall be in accordance with such book
allocations, except that solely for tax purposes and notwithstanding any other provision of this
Agreement: (i) Code Section 704(c) shall apply to the allocation of items of income, gain,
deduction, and loss related to contributed property having an adjusted federal income tax basis at
the time of contribution that differs from its fair market value; and (ii) Regulations
Section l.704-l(b)(2)(iv)(D~ shall apply to the items of income, gain, deduction, and loss
related to property the book value of which is adjusted pursuant to Regulations Section I. 704-
 l (b )(2)(iv)(f).

        3.5    AllQcations in Respect of a Transferred Membership Interest. If any
Membership Interest is transferred, or is increased or decreased by reason of the admission of a
new Member or otherwise, during any fiscal year of the Company, each item of income, gain,
loss, deduction, or credit of the Company for such fiscal year shall be allocated among the
Members, as determined by the Members, by Vote ofa Supermajority of Members, in
accordance with any method permitted by Code Section 706(d) and the Regulations promulgated
thereunder in order to take into account the Members' varying interests in the Company during
such fiscal year.


                                                 29
84016-00001/2311642.2
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document    Page 98 of 139




 EXHIBIT ''6''
Case 6:16-bk-15889-SY             Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                      Desc
                                  Main Document    Page 99 of 139




                                       AMENDED EXHIBIT B

                        MEMBERS AND CAPITAL CONTRIBUTIONS
                                    April 15, 2015


    Name                    Contact Information                 Capital Contributions    No. Units   Initial Capital
                                                                   and Due Dates                        Account
                                                                                                        Balance
 John Hanna              3231 S. La Cienega Blvd.,                      $700                14            $700
                          Los Angeles, CA 90016
                             Fax: 3 10-559-5765                  December 15, 2014
                       Email: i2.hnf~thoma$YJ:i.lde.com

The Palliative,                12114 Dewey St.,                         $900                18           $900
    LLC                     Los Angeles, CA 90066
                             Fax: 310-559-5765                   December 15, 2014
                        Email:kne@thomaswylde.cQm


Stanley Ducks,               18141 Irvine Blvd.                         $350                 7           $350
     LLC                     Tustin, CA 92780
                             Fax: 714-237-9991                   December 15, 2014
                           Email: roger@zther.com

DSRB Group,                 18141 Irvine Blvd.                          $350                 7           $350
   LLC                       Tustin, CA 92780
                            Fax:714-237-9991                     December 15, 2014
                          Email: dlee@lpdirect.com

Paula Thomas               2514S. Toledo.Ave.                    $3,200 + intellectual      64           $3,200
                          Palm Spring, CA 92264                  property and certain
                        Email: ea_ulathomas(a,,me,c2m                 liabilities

                                With a copy to:                  December 22, 2014
                              Andrew Apfelberg
                             Greenberg Glusker
                          1900 Avenue ofthe SJars
                                   21" Floor
                           Los Angeles, CA 90067
                        Email: aap_(p1berg@i~g{1rm.qpm

  Hillshore       Calle 53 Este, Urbanizaci6n Marbella, Torre        $5,500,000             90        $5,500,000
 Investments         MMG, 2, Ciudad de Panama, Panama
                   Attn: Eniluz Gonzalez, General Manager          January 1, 20l5
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document   Page 100 of 139




   EXHIBIT ''7''
     Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                                  Main Document   Page 101 of 139



                                         PROMISSORY NOTE

$2,000,000                                                       Los Angeles, California
                                                    November 1, 2014 ("Effective Date")

       For value received, Thomas Wylde, LLC ("Maker") promises to pay to the order of Steven
Choi ("Holder") the sum of two million dollars ($2,000,000) (the "Principal"), due in full on or
before the third anniversary of the Effective Date set forth above.

1.     PAYMENTS

        1.1    Payments. Maker shall make monthly payments sixteen thousand six hundred and
sixty six dollars and sixty-six cents ($16,666.66), payable by the last day of each month,
commencing on the Effective Date to cover the monthly interest due. Maker shall pay the principal
balance in full as a balloon payment on or before November 1, 2017. Maker may prepay all or any
portion of this Note at any time prior to the Maturity Date without premium or penalty.

       1.2     Interest. The Principal shall accrue interest at the rate of ten percent (10%) per
annum. Notwithstanding the foregoing, itis intended that the rate of interest shall never exceed the
maximum rate, if any, which may be legally charged, and if the interest provisions contained in this
Note would result in a higher rate, then interest shall be limited to the legal limit and any amounts
interest paid in excess shall be applied to the reduction of the Principal.

      1.3      Upon payment of all Principal and interest required to be paid under this Note,
Holder will return to Maker a copy of this note marked "CANCELLED/PAID IN FULL," and all of
Maker's obligations under this Note will be terminated.

Z.     DEFAULT

       2.1     Maker will be in default if it: (i) fails to pay any installment of interest or Principal
when due and does not cure such deficiency within thirty (30) days; or (ii) makes an assignment for
the benefit of creditors; is subject to a petition in bankruptcy that is not removed within thirty (30)
days; has a receiver, trustee, or similar officer appointed to take charge of all or part of its property
and same is not removed within thirty (30) days; or is adjudicated bankrupt.

       2.2    Whenever Maker is in default, the entire unpaid principal balance inclusive of unpaid
interest added to principal and any accrued but unpaid interest shall immediately become due and
payable at the option of Holder and without notice or demand of any kind.

       2.3    If this Note is not paid when due, or in the event that proceedings at law are instituted
in connection with this Note, Maker shall pay all costs of collection, and all expenses in connection
with the protection or realization of this Note, which fees, costs and expenses are incurred by
Holder on account of such collection, whether or not suit is filed, including without limitation,
reasonable attorney's fees incurred by Holder on account of such collection.

      2.4     During the existence of any default or delinquency under the terms of this Note,
Holder is hereby expressly authorized to apply all payments made on this Note to the payment of
such part of any delinquency as it may elect.




                                                                                                      LEE000483
     Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                 Main Document   Page 102 of 139


3.     Miscellaneous

      3.1     The headings in this instrument are inserted for convenience and shall not be
considered a part of this instrument or used in its interpretation.

       3.2     This Note, and the parties' rights and liabilities thereunder, shall be construed under
the law of the state of California.
        3.3   Except as specifically set forth in this Note, Maker waives presentment, demand,
notice, protest and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this note.

      3.4    The obligations of Maker under this Note shall not be subject to reduction, limitation,
impairment, termination, set-off, or recoupment for any reason.

       3.5    No delay or omission on the part of Holder in exercising any right hereunder shall
operate as a waiver. A waiver on any one occasion shall not be construed as a bar to or waiver of
any such right and/or remedy on any future occasion.

       3.6    Any amendment or modification of the terms of this Note shall be in writing and
signed by both parties.
        3.7    Failure by Holder to exercise the option of determining this Note to be due and
payable or any other option to call the indebtedness for a specific default shall not constitute nor be
deemed to be a waiver of the right to exercise the same in the event of any subsequent default. The
right to plead any statutes of limitation as a defense to any demand hereunder is hereby waived to
the full extent permitted by law.
       3.8     If any provision or any word, term, clause, or part of any provision of this Note shall
be invalid for any reason, the same shall be ineffective, but the remainder of this Note and of the
provision shall not be affected and shall remain in full force and effect.

        3.9    Whenever possible, each provision of this Note will be interpreted in such manner as
to be effective, valid and enforceable under applicable law. In case any provision of this Note is held
to be prohibited by, invalid, or unenforceable under applicable law, the validity, legality, and
enforceability of the remaining provisions shall not be affected or impaired thereby.

       Maker acknowledges that Maker has read, understands and agrees to the terms and conditions of
this Note. IN WITNESS WHEREOF, Maker hereby executes this Promissory Note.


                                                   Thomas Wylde, LLC




                                                   John Hanna, Manager




                                                                                                         LEE000484
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document   Page 103 of 139




     EXHIBIT 8''
        Case 6:16-bk-15889-SY                 Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                                 Desc
                                              Main Document   Page 104 of 139


Doug Lee

From:                                    Stephen Choi < stephen@choisite.com >
Sent                                     Thursday. November 06, 2014 4:30 PM
To:                                      Omly2hanna
Cc:                                      Roger Kuo; Doug Lee; John Hanna
SUbject:                                 Re: loan


how much is the IP really worth approximately? i mean if we cannot pay the loan then is the IP worth 2M?

i thought the terms of the current loan were higher like 13-14%?



On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers on the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <stephen@choisite.com> wrote:

        ok so lets talk on this loan..

        what is collateral on this loan?.. I suggest we but the IP up as collateral ..

        what rate are we willing to pay on this loan? As per loan documents se.nt to you last weak rate Is 10% if we can
        get 8% it Would better for cash flow .. Interest would be paid monthly ..
        length of time on this loan? 36 months tenor

        can we make part or alt of this loan into a convertible note? difficult since it would change the cap table .. It is
        best that we pay it off ..

        lets starthere..if terms are agreeable we can close on this next week




                                                                  1




                                                                                                                                LEE000053
         Case 6:16-bk-15889-SY              Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                                            Main Document   Page 105 of 139

Doug Lee

From:                                 Stephen Choi <stephen@choisite.com>
Sent                                  Thursday, November 06, 2014 4:00 PM
To:                                   John Hanna; Roger Kuo; Doug Lee
Subjec:t                              loan


ok so lets talk on this loan ..

what is collateral on this loan? ..

what rate are we willing to pay on this loan?

length of time on this loan?

can we make part or all of this loan into a convertible note?

lets start here..if terms are agreeable we can close on this next week




                                                                I




                                                                                                LEE000054
        Case 6:16-bk-15889-SY                 Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                        Desc
                                              Main Document   Page 106 of 139


Doug Lee

From:                                    Stephen Choi <stephe_n@choisite.com>
Sent:                                    Sunday, November 09, 2014 10:33 AM
To:                                      John Hanna
Cc:                                      Roger Kuo; Doug Lee; John Hanna
Subject:                                 Re: loan



Ok I need to understand how the IP is held as collateral but assume I am comfortable with the setup I will do
2m at 10% for 12 month tenns renewable..interest payments quarterly.Jet me know..

Thanks

On Thursday, November 6, 2014, John Hanna <only2hanna@ yahoo.com> wrote:
Stephen, Last valuation made in 2013 on the IP was $18.SMM.wlth $4.5 M value at stress sale that, Is how the CBC loan
is based on ...

Loan late is 13.5% ...

Regards


Johnhanna
CEO., Private Collection and Co..LLC
Cell 310-Tl0-3741
18001 Collins Avenue
Sunny lsle!I Beach, Florida 33160 USA
www.prlvatecollectionandco.com



On Friday, November 7, 2014 9:30 AM, Stephen Choi <stephen@choisite.com> wrote:


how much is the IP really worth approximately? i mean if we cannot pay the loan then Is the IP worth
2M?
I thought the terms of the current loan were higher like 13-14%?



On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers o_n the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <Stephen@choisite.com> wrote:

        ok so lets talk on this loan..

        what is collateral on this loan?.. I suggest we but the IP up as collateral ..

        what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate is 10% if we can
        get 8% it Would better for cash flow .. Interest would be paid monthly ..
                                                                   1




                                                                                                                          LEE000055
Case 6:16-bk-15889-SY              Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                                 Desc
                                   Main Document   Page 107 of 139

 length of time on this loan? 36 months tenor

 can we make part or all of this loan into a convertible note? difficult since It would change the cap table .. It is
 best that we pay it off ..

 lets start here .. ff terms are agreeable we can close on this next week




                                                           2




                                                                                                                        LEE000056
          Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14             Desc
                                          Main Document   Page 108 of 139


Doug Lee

From:                                Stephen Choi <stephen@choisite.com>
Sent:                                Monday, November 10, 2014 5:47 PM
To:                                  John Hanna
Cc:                                  Roger Kuo; Doug Lee; Meldy Rafols
Subject:                             Re: loan


hmm ok so eta on getting this IP transferred from a company that I own 0% to a company that I own a piece of?

On M<>n, Nov 10, 2014 at 7:44 PM, John Hanna <johnhanna@thomaswylde.com> wrote:
Stephen .. you were made aware from the beginning of the structure of the IP ( TW. Holdings LLC ) and the
operation PDTW.LLC ..

You approved that we should start a new LLC and move the assets to it hence, (TW. LLC) .. As per first email
on the investemt commitment it clearly states that you are investing in the IP as well as operating company ..

Regards•

.John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles, CA 90016

phone;                310 559 5549
mobile:               310 770 3741


ema;l:                jobobaona@Ibomaswy1duo m




On Nov 10, 2014, at 5:25 PM, Stephen Choi <Stephen@choisite.com> wrote:




                                                            l



                                                                                                          LEE000057
          Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                                      Main Document   Page 109 of 139
whats eta on getting this IP moved..I really wish you guys told me this BEFORE i invested..why would I be
putting 5M in a company that does not even own the IP.Jet me know asap please

On Mon, Nov 10, 2014 at 7:15 PM, John Hanna <johnhanna@thoma.~wylde.com> wrote:
Hi Stephen .. I apologize for delay in getting back to you ...

The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns l 00% ..

With the new company structure and based on the Operating agreement we are putting together, we are moving
the IP to Thomas Wylde LLC..

Based on the terms you suggested Thomas Holdings LLC would sign the IP to you against the $2M during the
term of the loan ..

Please let me have your thoughts on the matter ..

Regards,

John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S La Cienega Blvd
Los .Angeles, CA 90016

phone:              310 559 5549
mobile:             310 770 3741


                    johnhanna@ThomasWvlde.com




On Nov 9, 2014, at 10:33 AM, Stephen Choi <Stephen@choisite.com> wrote:


Ok I need to understand how the IP is held as collateral but assume I am comfortable with the setup J will do
2m at 10% for 12 month terms renewable..interest payments quarterly.Jet me know..


                                                         2




                                                                                                          LEE000058
         Case 6:16-bk-15889-SY               Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                                   Desc
                                             Main Document   Page 110 of 139
Thanks

On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
Stephen, Last valuation made in 2013 on the IP was $18.SMM,with $4.5 M value at stress sale that, is how the CBC loan
is based on . ..

Loan late is 13.5% ...

Regards


Johnhanna
CEO., Private Collection and Co..LLC
Cell 310-77()-3141
18001 Collins Avenue
Sunny Isles Beach, Florida 33160 USA
www.privatecollectfonandco.com




On Friday, November 7, 2014 9:30 AM, Stephen Choi <Stephen@choisite.com> wrote:


how much is the IP really worth approximately? i mean if we cannot pay the loan then is the IP worth
2M?

i thought the terms of the current loan were higher like 13-14%?



On Thu, Nov 6, 2014 at 6:23 PM, OmlY2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers on the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <stephen@choisite.com> wrote:
        ok so lets talk on this loan..

        what is collateral on this loan?.. I suggest we but the IP up as collateral •.

        what rate are we widing to pay on this loan? As per loan documents sent to you last      weak rate is 10% it we can
        get 8% it Would better for cash flow .. Interest would be paid monthly ..

        length of time on this loan? 36 months tenor

        can we make part or all of this loan into a convertible note? difficult since it would change tile cap table .. It is
        best that we pay it off ..

        lets start here..if terms are agreeable we can dose on this next week




                                                                   3




                                                                                                                                 LEE000059
          Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14           Desc
                                          Main Document   Page 111 of 139


Doug Lee

From:                                Stephen Choi < stephen@choisite.com >
Sent:                                Monday, November 10, 2014 5:25 PM
To:                                  John Hanna
Cc:                                  Roger Kuo; Doug Lee; Meldy Rafols
Subject                              Re: loan



whats eta on getting this IP moved. .! really wish you guys told me this BEFORE i invested..why would I be
pulling SM in a company that does not even own the IP.Jet me know asap please

On Mon, Nov 10, 2014 at 7 :15 PM, John Hanna < johnhanna@thomaswylde.com> wrote:
Hi Stephen .. I apologize for delay in getting back to you ...

The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula. owns 100% ..

With the new company structure and based on the Operating agreement we are putting together, we are moving
the IP to Thomas Wylde LLC..

Based on the terms you suggested Thomas Holdings LLC would sign the IP to you against the $2M during the
term of the loan ..

Please let me have your thoughts on the matter ..

Regards,


John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles, CA 90016

phone:                310 559 5549
mobile:               310 770 3741

em,.1:               iohnhanna@ThomasWylde.com




                                                            1




                                                                                                        LEE000060
        Case 6:16-bk-15889-SY                Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                                    Desc
                                             Main Document   Page 112 of 139



On Nov 9, 2014, at 10:33 AM, Stephen Choi <stephen~cb2isite.com> wrote:


Ok I need to undetstand how the IP is held as collateral but assume I am comfortable with the ~etup I will do
2m at 10% for 12 month terms renewable..interest payments quarterly.Jet me know..                 ·

Thanks

On Thursday, Novembet 6, 2014, John Hanna <on1y2hanna@yahoo.com> wrote:
Stephen, last valuation made in 2013 on the IP was $18.SMM,with $4.5 M value at stress sale that, is how the CBC loan
is based on . ..

Loan late is 13.5% ...

Regards


Johnhanna
CEO., Private Collection and Co..LLC
Cel/ 310-170-3741
18001 Collins Avenue
Sunny Isles Beach, Florida 33160 USA
www.privatecoflectionandco.com



On Friday, November 7, 2014 9:30 AM, Stephen Choi <stephen@choisite.com> wrote:


how much is the IP really worth approximately? i mean if we cannot pay the loan then is the IP worth
2M?

i thought the terms of the current loan were higher like 13• 14%?



On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna <only2hanna@yahoo.com> wrote:
Stephen .. Please see answers on the questions below .. Thank you john

Sent from my iPhone

On Nov 7, 2014, at 8:59 AM, Stephen Choi <Stephen@choisite.com> wrote:

        ok so lets talk on this loan..

        what Is collateral on this loan?.. I suggest we but the IP up as collateral ..

        what rate are we willing to pay on this loan? As per loan documents sent to you last weak rate is 10% if we can
        get 8% it Would better for cash flow .. Interest would be paid monthly .•

        length of time on this loan? 36 months tenor

        can we make part or all of this loan into a convertible note?   difficult since it would change the cap table .. It is
        best that we pay it off ..
                                                                   2




                                                                                                                                  LEE000061
Case 6:16-bk-15889-SY             Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                                  Main Document   Page 113 of 139

lets start here..if terms are agreeable we can close on this next week




                                                        3



                                                                                       LEE000062
      Case 6:16-bk-15889-SY               Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14           Desc
                                          Main Document   Page 114 of 139

Doug lee
From:                               Stephen Choi <stephen@choisite.com>
Sent:                               Tuesday, November 11, 2014 4:59 AM
To:                                 John Hanna
Cc:                                 Roger Kuo; Doug Lee; Meldy Rafols
Subject:                            Re: loan


Look it is not that big of an issue but lets get it fixed.

thanks

On Tue, Nov 11, 2014 at 6:03 AM, John Hanna <johnhanna@thomaswylde.com> wrote:


Sent from my iPhone



         Stephen you are an investor in the IP according to all the documents you have on hand ..
         The lawyers are working on the operating agreements we should have the drafts soon
         Regards john

         Sent from my iPhone

         On Nov 10, 2014; at 8:47 PM, "Stephen Choi" <stephen@choisite.com> wrote:

                hmm ok so eta on getting this IP transferred from a company that I own 0% to a
                company that I own a piec:e of?

                On Mon, Nov IO, 2014 at 7:44 PM, John Hanna
                <johnhanna@thomaswylde.com> wrote:
                Stephen .. you were made aware from the beginning of the structure of the IP (
                TW. Holdings LLC ) and the operation PDTW.LLC ..

                You approved that we should start a new LLC and move the assets to it hence,
                (1W. LLC) .. As per first email on the investemt commitment it clearly states that
                you are investing in the IP as weU as operating company ..

                Regards,

               John Hanna
               Chief Executive Officer

               THOMAS WYLDE
               3231 S. La Cienega Blvd.
               Los Angeles, CA 90016




                                                                                                       LEE000063
Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14        Desc
                                Main Document   Page 115 of 139
     phone:                310 559 5549
     mobil~.               310 770 3741


     email-                iohnhanna@JhomasWvlde.com




     On Nov 10, 2014, at 5:25 PM, Stephen Choi <stephen@choisite.com> wrote:


     whats eta on getting this IP moved..! really wish you guys told me this BEFORE i
     invested..why would I be putting 5M in a company that does not even own the
     IP..lelme know asap please

     On Mon, Nov 10, 2014 at 7: 15 PM, John Hanna
     <iohnhanna@thomaswylde.com> wrote:
     Hi Stephen .. I apologize for delay in getting back to you ...

     The IP is sitting in a separate LLC, Thomas Wylde Holdings LLC., Paula owns
     100% ..

     With the new company structure and based on the Operating agreement we are
     putting together, we are moving the IP to Thomas Wylde LLC..

     Based on the tenns you suggested Thomas Holdings LLC would sign the IP to
     you against the $2M during the tenn of the loan ..

     Please let me have your thoughts on the matter ..

     Regards,

     John Hanna
     Chief Executive Officer

    THOMAS WYLDE
     3231 S. La Cienega Blvd.
     Los.Angeles, CA 90016


                                                2




                                                                                         LEE000064
Case 6:16-bk-15889-SY         Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14         Desc
                              Main Document   Page 116 of 139
    phone:               310 559 5549
    mobile:              310 770 3741


                         johnhanna®ThomasWylde com




     On Nov 9. 2014, at 10:33 AM, Stephen Choi <stephen@choisite.com> wrote:


     Ok I need to understand how the IP is held as collateral but assume I am
     comfortable with the setup I will do 2m at I 0% for 12 month tenns
     renewable..interest payments quarterly.Jet me know..

     Thanks

     On Thursday, November 6, 2014, John Hanna <only2hanna@yahoo.com> wrote:
     Stephen, Last valuation made in 2013 on the IP was $18.SMM,with $4.5 M value at
     stress sale that, is how the CBC loan is based on • ..

     Loan late is 13.5% ...

     Regards


     John hanna
     CEO., Private Collection and Co•.LLC
     Cell 310-770-3141
     18001 Col/Ins Avetnue
     Sunny Isles Beach, Florida 33160 USA
     www.privatecol/ectlonandco.oom



     On Friday, November 7, 2014 9:30 AM, Stephen Choi
     <stephen@choisite.com> wrote:


     how much is the IP really worth approximately? i mean if we cannot pay
     the loan then is the IP worth 2M?

     i thought the terms of the current loan were higher like 13-14% ?

                                               3




                                                                                        LEE000065
Case 6:16-bk-15889-SY          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                               Main Document   Page 117 of 139



     On Thu, Nov 6, 2014 at 6:23 PM, Omly2hanna
     <only2hanna@yahoo.com> wrote:
     Stephen .. Please see answers on the questions below .. Thank you john

     Sent from my iPhone

     On Nov 7, 2014, at 8:59 AM, Stephen Choi <Stephen@choisite.com>
     wrote:

           ok so lets talk on this loan..

           what is collateral on this loan?.. I suggest we but the IP up as collateral ..

           what rate are we willing to pay on this loan? As per loan documents sent to
           you last weak raie is 10% if we can get 8% it Would better for cash flow ..
           Interest would be paid monthly ..

           length of time on this loan? 36 months tenor

           can we make part or all of this loan into a convertible note? difficult since it
           would chantJe the cap table .. It is best that we pay it off ..

           lets start here..if terms are agreeable we can close on this next week




                                                                                              LEE000068
           Case 6:16-bk-15889-SY             Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14              Desc
                                             Main Document   Page 118 of 139


Doug Lee

From:                                  Stephen Choi <stephen@choisite.com>
Sent~                                  Monday, November 17, 2014 4:34 PM
To:                                    John Hanna
Cc:                                    Doug Lee; Roger Kuo; Meldy Rafols
Subject:                               Re. Loan $2M..



yes I can send next week no problem

On Mon, Nov 17, 2014 at 6:24 PM, John Hanna <johnhanna@thomaswylde.com> wrote:
Stephen. Ye~,I did get it.

I wasn't sure of our next step .. We will update the loan agreement to include the IP and send it to you
tomorrow ..

Please let's know who's name should be on the loan document and also, please could you also let's know if we
can receive the funds by next week to pay off CBC as they a requesting a date of settlement ...


many thanks john

Regards;

John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles. CA 90016

phone:                3l0   5$9 $549
mobile:               310 770 3741


                     johnhanna@ThomasWylde.com




                                                              l




                                                                                                            LEE000067
           Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                        Main Document   Page 119 of 139

On Nov 17, 2014, at 4: 12 PM, Stephen Choi <st,eghen@choisite.com> wrote:


I thought I sent this to you...

will give 2M at 10% annually..obviously we need to make sure about the collateral as we discussed before ..

thanks

On Mon, Nov 17, 2014 at 5:59 PM, John Hanna <iohnhanna@thomaswylde.com> wrote:

Hi Stephen, please let me know of your plans with reference to the loan.. The lender putting pressure for a
decision

thank you


Regards.

John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S La Cienega Blvd
Los Angeles, CA 90016

phone:              310 559 5549
mobile:             310   no 3z41

                    johnhanna@Thom asWylde.com




                                                        2




                                                                                                              LEE000068
           Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14              Desc
                                           Main Document   Page 120 of 139


Doug Lee

From:                                Stephen Choi <stephen@choisite.com>
Sent:                                Monday, November 17, 2014 4:13 PM
To:                                  John Hanna
Cc:                                  Doug Lee; Roger Kuo; Meldy Rafols
Subject:                             Re: Loan $2M..



I thought I sent this to you ..

will give 2M at 10% annually..obviously we need to make sure about the collateral as we discussed before..

thanks

On Mon, Nov 17, 2014 at 5:59 PM, John Hanna <johnhanna@thomaswylde.com> wrote:

Hi Stephen, please let me know of your plans with reference to the loan.. The lender putting pressure for a
decision

thank you


Regards.

John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 S. La Cienega Blvd.
Los Angeles, CA 90016

phone:                310 559 5549
mobile:               310 770 3741


~mai1:               johnhanna@ThomasWylde.com




                                                            1



                                                                                                              LEE000089
                                                                            -   ---------


Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document   Page 121 of 139




                                     2



                                                                            LEE000070
        Case 6:16-bk-15889-SY              Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                  Desc
                                           Main Document   Page 122 of 139


Doug Lee

From:                                 Stephen Choi <stephen@choisite.com>
Sent:                                 Tuesday, November 18, .2014 3:53 AM
To:                                   John Hanna
Cc:                                   Doug Lee; Roger Kuo; Meldy Rafols
Subject:                              Re: Loan $2M..



We will split this loan between Eni and Shoeb...

Thanks

On Monday, November 17, 2014, John Hanna <johnhanna@thomaswylde.com> wrote:
Stephen thank you
Whose name should I put on the agreement ? Regards John

Sent from my iPhone

On Nov 17, 2014, at 4:33 PM, "Stephen Choi" <Stephen@choisite.com> wrote:

         yes I can send next week no problem

         On Mon, Nov 17, 2014 at 6:24 PM, John Hanna <johnhanna@thomaswylde.cQm> wrote:
         Stephen.Yes.I did get it.

         l w~sn't sure of our next step .. We will update the loan agreement to include the IP and send it
         to you tomorrow ..

         Please let's know who's name should be on the loan document and also, please could you also
         let's know if we can receive the funds by next week to pay off CBC as they a requesting a date
         of settlement. ..


           many thanks john

           Regards.

           John Hanna
           Chief Executive Officer

           THOMAS WYLDE
           3231 S. La Cienega Blvd.
           Los Angeles, CA 90016

           phone:                310 559 5549
           mobile:               310 770 3741


           tn'llil:              johnnaMa@ThomasWvlde com
                                                             1



                                                                                                               LEE000071
 Case 6:16-bk-15889-SY               Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14          Desc
                                     Main Document   Page 123 of 139




On Nov l 7, 2014, at 4: 12 PM, Stephen Choi <stephen@choisite.com> wrote:


I thought! sent this to you ..

will give 2M at IO% annually..obviously we need to make sure about the collateral as we
discussed before..

thanks

On Mon, Nov 17, 2014 at 5:59 PM, John Hanna <johnhanna@thomaswylde.com> wrote:

Hi Stephen, please let me know of your plans with reference to the loan.. The lender putting
pressure for a decision

thank you


Regards,

John Hanna
Chief Executive Officer

THOMAS WYLDE
3231 5. La Cienega Blvd.
Los Angeles, CA 90016

phone·                310 559 5549
mob le·               310 770 3741


email                rohnhanna@IhomasWylde,c;om




                                                  2




                                                                                                LEE000072
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document   Page 124 of 139




   EXHIBIT 9''
     Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                 Main Document   Page 125 of 139


                                   SECURED PROMISSORY NOTE

$2,000,000                                                                   Los Angeles, California
                                                                 December 1, 2014 ("Effective Dat.e")


       For value received, Thomas Wylde, LLC, a California limited liability company with its
principal place of business located at 3231 S. La Cienega Blvd., Unit A, Los Angeles, CA 90013, USA
("Maker'') promises to pay, jointly, to the order of Khondker Shoeb Ahmed, an tndtvidual residing at
Puerto de Hierro #93, Santa Ana, San Jose, Costa Rica and Entluz Gonzalez, an individual residing at
Puerto de Hierro #5, Santa Ana, San Jose, Costa Rica (jointly "Holder") the sum of two million
dollars ($2,000,000) (the "Principat), due in full on or before the first anniversary of the Effective
Date set forth above, unless extended as set forth herein.

1.     PAYMENTS

        1.1    Maker shall make monthly payments sixteen thousand six hundred and sixty six
dollars and sixty-six cents ($16,666.66), payable by the last day of each month, commencing on the
Effective Date to cover the monthly interest due. Maker shaJI pay the principal balance in full as a
balloon payment on or before December 1, 2015, unless it exercises its option to renew as set forth
in section 2.1, below. Maker may prepay all or any portion of this Note at any time prior to the
Maturity Date without premium or penalty.

       1.2     Maker shall transmit paY.!!!ents under thi§ ~ote by check made payable to [INSB..RT
.PA¥£-E] and delivered to []NSE~ ~D.RESS.TO ~8NliCllE~J. Payment shall be deemed made on
the date Maker places the check for delivery. All payments shall be made in US dollars.

       1.3     The Principal shall accrue interest at the rate of ten percent (10%) per annum.
Notwithstanding the foregoing, it is intended that the rate of interest shall never exceed the
maximum rate, if any, which may be legally charged, and if the Interest provisions contained in this
Note would result in a higher rate, then interest shall be limited to the legal limit and any amounts
interest paid in excess shall be applied to the reduction of the Principal.

      1.4     Upon payment of all Principal and interest required to be paid under this Note,
Holder will return to Maker a copy of this note marked "CANCELLED/PAID IN FULL;" and all of
Maker's obligations under this Note will be terminated.

2.     TERM

       2.1     This Note shall commence on the Effective Date and continue for a period of 12
months, with the balance due on or before December 1, 2015 (the "Term"). Maker shall have a
unilateral option to extend the Term for up to two additional twelve-month periods by giving
Holder notice of its intent to do so on or before the final day of the Tenn. If Maker exercises thls
option, the remaining provisions of this Note shall remain in full force and effect, it shall continue to
make the interest payments set forth in section 1.1, above, but the due date for the balloon payment
of the Principal shall be extended to the end of the option period.




Secured Promissory Note                                                                            Page 1
                                                                                                00815
     Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                 Main Document   Page 126 of 139


3.      DEFAULT

       3.1     Maker will be in default if it: (i) falls to pay any installment of Interest or Principal
when due and does not cure such deficiency within thirty (30) days; or (ii) makes an assignment for
the benefit of creditors; is subject to a petition in bankruptcy that is not removed within thirty (30)
days; has a receiver, trustee, or similar officer appointed to take charge of all or part of its property
and same is not removed within thirty (30) days; or is adjudicated bankrupt.

       3.2    Whenever Maker is in default, the entire unpaid principal balance inclusive of unpaid
Interest added to principal and any accrued but unpaid interest shall immediately become due and
payable at the option of Holder and without notice or demand of any kind.

       3.3    If this Note is not paid when due, or in the event that proceedings at law are instituted
in connection with this Note, Maker shall pay all costs of collection, and all expenses in connection
with the protection or realization of this Note, which fees, costs and expenses are incurred by
Holder on account of such collection, whether or not suit is filed, including without limitation,
reasonable attorney's fees incurred by Holder on account of such collection.

      3.4     During the existence of any default or delinquency under the terms of this Note,
Holder is hereby expressly authorized to apply all payments made on this Note to the payment of
such part of any delinquency as it may elect.

4.      SECURITY INTEREST

       4.1     To secure its obligations under this Note, Maker hereby grants and pledges to Lender
a security interest in Maker's right, title and interest in and to all Intellectual property rights and
associated goodwill relating to the Thomas Wylde brand and designs, including, without limitation,
any copyrights, trademarks, patents, trade secrets, moral rights, or any other rights therein
including, without limitation, the trademark and copyright registrations or applications set forth on
Exhibit A hereto.

5,      MISCELLANEOUS

      5.1     The headings in this instrument are inserted for convenience and shall not be
considered a part of this Instrument or used in its interpretation.

       5.2     This Note, and the parties' rights and liabilities thereunder, shall be construed under
the Jaw of the state of California. Any dispute arising from or relating to this Note shall be solely and
exclusively venued in the state or federal courts located in the County of Los Angeles State of
California.
                                                                                                            I
        5.3   Except as specifically set forth in this Note, Maker waives presentment, demand,
notice, protest and all other demands and notices in connection with the delivery, acceptance,
                                                                                                            I
performance, default or enforcement of this note.                                                           l
      5.4    The obligations of Maker under this Note shall not be subject to reduction, limitation,        I
impairment, termination, set-off, or recoupment for any reason.                                             I
                                                                                                            I
Seemed Promissory Note                                                                             Page2
                                                                                                00816
                                                                                                            I!
     Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                  Main Document   Page 127 of 139


       5.5    No delay or omission on the part of Holder in exercising any light hereunder shall
operate as a waiver. A waiver on any one occasion shall not be construed as a bar to or waiver of
any such light and/or remedy on any future occasion.

       5.6   Any amendment or modification of the terms of this Note shall be in writing and
signed by both parties.

        5.7     Failure by Holder to exercise the option of determining this Note to be due and
payable or any other option to call the indebtedness for a specific default shall not constitute nor be
deemed to be a waiver of the right to exercise the same in the event of any subsequent default. The
right to plead any statutes of limitation as a defense to any demand hereunder is hereby waived to
the full extent permitted by law.

       5.8     If any provision or any word, term, clause, or part of any provision of this Note shall
be invalid for any reason, the same shall be ineffective, but the remainder of this Note and of the
provision shall not be affected and shall remain in full force and effect.

        5.9    Whenever possible, each provision of this Note will be interpreted in such manner as
to be effective, valid and enforceable under applicable law. In case any provision of this Note is held
to be prohibited by, invalid, or unenforceable under applicable law, the validity, legality, and
enforceability of the remaining provisions shall not be affected or impaired thereby.

       Maker acknowledges that Maker has read, understands and agrees to the terms and conditions of
this Note. IN WITNESS WHEREOF, Maker hereby executes this Pro issory Note.




Secured Promissory Note                                                                           Page3
                                                                                               00817
     Case 6:16-bk-15889-SY              Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                                        Main Document   Page 128 of 139


                 Exhibit "A" to Agreement to Purchase Membership Interest


                                              TRADEMARKS

                   Mark
                       y'.; ··.,
                                    -
                                                     4,045,284      Registered
                                                                    10/25/1 I

                   '         Henna Skull Design
                                                     85/282,535     Filed

                   I    Henna Skull Design
                   THE WYLDE                         86/003,488
                                                                    3/31/11


                                                                    Filed
                                                                    7/6/13
                   THOMAS WYLDE                      3,283,944      Registered
                                                                    8/21/07
                   WYLDE BY THOMAS                   85/020,665     File<l
                   WYLDE                                            4/22/10
                   DOGS GONE WYLDE                   77/737,583     Abandoned
                                                                    1/14/13
                   THOMAS WYLDE                      77/622,486     Abandoned
                                                                    1/28/13
                   THOMAS WYLDE                      78/778,668     Abandoned
                                                                    5/15/08
                   TW FOR THOMAS WYLDE               77/742,386     Abandoned
                                                                    8/2/10
                   WYLDE                             77/853,330     Abandoned
                                                                    7/24/10
                   WYLDE CHILD                       78/379,441     Abandoned
                                                                    3/22/05




Se.cured Promissory Note                                                                   Page4

                                                                                       00818
  Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14    Desc
                               Main Document   Page 129 of 139


                                          COPYRIGHTS

               ~'.fitle              ·.-·wiMiiiifii~iiml>e~
                                     ~ ... ~- . . - .. - -
                                                ,   ~      - .. -.-   fR~~o~~·
                Acid Flower              VA 1-344-484                 04/14/2006
                Henna Skull              VA 1-813-811                 03/30/lOll
                Skull Flower             VAu691-713                   04/14/2006
                Skull Pattern            VA 1-344-483                 04/14/2006
                Money Print              VA 1-853-563                 10/24/l012
                Hidden Death Print       VA 1-853-575                 10/24/2012
                Ballet Bowie Print       VA 1-853-570                 10/24/2012
                 Carne Diem Print        VA 1-853-579                 10/24/2012
                 Goth Moth               VA 1-853-573                 10/24/2012
                 Madame Butterfly        VA 1-853-576                 10/24/2012
                 Samona P1int            VA 1-=853-569                10/24/2012
                 Cyclops                 VA 1-907-692                 9/11/2013
                 Louis Skull             VA 1-889-372                 11/5/2013
                 Spinal Tao              VA 1-907-688                 9/11/13




Secured Promissory Note                                                             Pages
                                                                                   00819
     Case 6:16-bk-15889-SY        Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                 Desc
                                  Main Document   Page 130 of 139




                                          PROMISSORY NOTE

 $100,000                                                       Los Angeles, California
                                                    November 11, 2015 ("Effective Date")

         For value received, Thomas Wylde, LLC ("Maker'1 promises to pay to the order of The
 Palliative, LLC ("Holder") the sum of One Hundred Thousand Dollars ($100,000) (the uPrincipar),
 due in full on or before December 4, 2015.

1.     PAYMENTS

       1.1    Payments. Maker shall pay the principal balance in full, plus any accrued interest, on
or before December 4, 2015. Maker may prepay all or any portion of this Note at any time prior to
the Maturity Date without premium or penalty.

       1.2     Interest. The Principal shall accrue interest at the rate of six percent (6%) per
annum. Notwithstanding ~e foregoing, it is intended that the rate of interest shall never exceed the
maximum rate, if any, which may be legally charged, and if the interest provisions contained in this
Note would result in a higher rate, then interest shall be limited to the legal limit and any amounts
interest paid in excess shall be applied to the reduction of the Principal

2.     DEFAULT

        2.1    Maker will be in default if it: (i) fails to pay this Note when due and does not cure such
deficiency within five (5) days; or (ii) makes an assignment for the benefit of creditors; is subject to
a petition in bankruptcy that is not removed within thirty (30) days; has a receiver, trustee, or
similar officer appointed to take charge of all or part of its property and same is not removed within
thirty (30) days; or is adjudicated bankrupt

       2.2    Whenever Maker is in default, the entire unpaid principal balance inclusive of unpaid
interest added to principal and any accrued but unpaid interest shall immediately become due and
payable at the option of Holder and without notice or demand ofany kind.

       2.3    If this Note is not paid when due, or in the event that proceedings at law are instituted
in connection with this Note, Maker sha11 pay all costs of collection, and all expenses in connection
with the protection or realization of this Note, which fees, costs and expenses are incurred by
Holder on account of such col1ection, whether or not suit is filed, including without limitation,
reasonable attorney's fees incurred by Holder on account of such collection.

      2.4      During the existence of any default or delinquency under the terms of this Note,
Holder is hereby expressly authorized to apply all payments made on thJs Note to the payment of
such part of any delinquency as it may elect

3.     Miscelfaneous

      3.1    The headings in thJs instrument are inserted for convenience and shall not be
considered a part ofthis instrument or used in its interpretation.




                                                                                               00820
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document   Page 131 of 139




EXHIBIT 10''
Case 6:16-bk-15889-SY     Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                          Main Document   Page 132 of 139



   From: "Apfelberg. Andrew M." <aapfelberg@greenbergglusker.com>
   Subje.ct: RE: Thomas Wylde Equity Investment USO $5.5M and Debt Instrument
   USO $2.0M
   Date: July 10, 2014 at 2:56:27 PM PDT
   To: Paula Thomas <paula@thomaswylde.com>
   Cc: "David Schnider (david@thomaswylde.com)" <david@thomaswylde.com>

   No w orries - see you then.

   From: Paula Thomas [mailto:paula@thomaswylde.com]
   sent: Thursday, July 10, 2014 2:36 PM
   To: Apfelberg, Andrew M.
   Cc: Paula Thomas
   Subject: Re: Thomas Wylde Equity Investment USD $5.SM and Debt
   Instrument USD .$2.0M

   I am running 15 late
   Sorry

   Sent from my iPhone

   On Jul 9, 2014, at 9:54 PM, "Apfelberg, Andrew M."
   <aa(2felberg@.greenbergglusker.com> wrote:

   Will review and be ready to discuss w hen we are together.

   Andrew M. Apfelberg I Attorney at Law I Biograp.J!x
   D: 310.201.74081 F: 310.201.2310 I AApfelberg@greenbergglusker.com
   Greenberg Glusker Fields Claman & Machtinger LLP
   1900 Avenue of the Stars, 21st Floor, Los Angeles, CA 90067
   0 : 310.553.3610 I GreenbergGlusker.com I

   IRS Circular 230 Disclosure:
   To ensure compliance with requirements imposed by the IRS, we inform you that
   any U.S. tax advice contained in this communication (including any attachments)
   is not intended or written to be used, and cannot be used, for the purpose of (i)
   avoiding tax related penalties under the Internal Revenue Code, or (ii) promoting,
   marketing or recommending to another party any tax-related matters addressed
   herein.

   This message is intended solely for the use of the addressee(s) and is intended




                                                                                        03112
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14               Desc
                            Main Document   Page 133 of 139




    to be privileged and confidential within the attorney ciient privilege. If you have
    received this message in error, please immediately notify the sender at
    Greenberg Glusker and delete all copies of this email message along with all
    attachments. Thank you.

    From: Paula Thomas [ mailto:paula@thoma~lde.com]
    sent: Wednesday, July 09, 2014 5:57 PM
    To: Apfelberg, Andrew M.
    Subject: Fwd: Thomas Wylde Equity Investment USO $5.SM and Debt
    Instrument USO $2.0M

    FYI

    Sent from my iPhone

    Begin forwarded message:

    From: Doug Lee <d lee@Jpdirect.com>
    Date: July 9, 2014 at 5:54:30 PM PDT
    To: "Paula Thomas (12aula@thomaswY.lde.com)"
    <,2aula@thomaswylde.com>
    Ct: John Hanna <onlv.2hanna@_v.ahoo.com>, " Roger Kuo
    (roger@zther.com)" <rogfil.@zther.com>
    Subject: Thomas Wylde Equity Investment USO $5.SM and Debt
    Instrument USO $2.0M

    Hi Paula,

    In reference. to the above subject and on behalf of Stephen Choi,
    hereunder are the highlights and, the parameter of the investment:

    Equity:
      •    $5.5 Million equity investment for all assets of Thomas Wylde
    Holdings LLC and PDTW LLC that would include Thomas Wylde
    intellectual property, accounts receivables, all logos and imagery,
    customers files, designs, library and client list.
      •    New LLC would be created to include all the above assets. The IP,
    on the other hand, would remain under the Thomas Wylde Holdings LLC.
      •    Both NewCo and Thomas Wylde Holdings LLC stock would be




                                                                                          03113
Case 6:16-bk-15889-SY           Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14      Desc
                                Main Document   Page 134 of 139




   divided as follows: Stephen Choi 55%, Paula Thomas 30%, Jene Park
   10%, Doug Lee, 2.5, Roger Kuo 2.5%.
     •   All executives must commit for five years and sign management
   contracts accordingly.
     •   Paula Thomas would have control over the creative aspects of the
   design elements and direction of the product and imagery of the brand.
     •   Financial and operations matters would be under the direction of
   management team designated by Stephen Choi.
     •   Funds would be deployed as per a schedule to be prepared and
   submitted by TW CEO.

   Debt:
      •     $2.0 Million in loans would be made available to replace outstanding
   liabilities of the PDTW, LLC which include liabilities to CBC partners LLC,
   Jene Park and suppliers.
      •     Payment made quarterly by the NewCo to Stephen Choi.
      •     Interest rate, length of term and collateral will be determined in the
   coming weeks.

   The above are the general points for your approval. Once, we get receive
   your approval we would get lawyers to draft legal documents. Funds would
   be deployed once the documents are executed.

   We look forward to working together in building TW into a highly valuable
   luxury brand. If you have any questions, please do not hesitate to ask.

   LaunchPad Communications
   "To Foster EntrepreneuJial Spirit~ Develop World Class Enterprises·
   Douglas Lee I Managing Director I dlee@lpdirect.com I phone:
   714.463.46771 fax: 714.463.4678




                                                                                     03114
Case 6:16-bk-15889-SY       Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                   Desc
                            Main Document   Page 135 of 139




   From: David Schnider <david@thomaswylde.com>
   Subject: Response to Doug
   Date: July 18, 2014 at 5:57:23 PM PDT
   To: John Hanna <on1y2-hanna@yahoo.com>
   Cc: Paula Thomas <J)aula@thomaswylde.com>

   John, further to our discussion this morning, below is a proposed response to
   Doug, accepting the terms of the proposal with adjustments only to the
   membership interests. Given that I was not on the original email, the response
   should probably come from you or Paula.

   One question, is the loan amount remaining at $2M? Jene mentioned to me that
   it might be higher, like $2.SM. I put in a line for changing that, but we can adjust if
   that is not the case.



   Dear Doug:

   Thank you for conveying the proposal from Stephen Choi. We agree to the basic
   terms with four minor adjustments, as reflected below.

   First, we have adjusted the ownership percentages to 45% for Steve, 32% for
   Paula, 9% for John, 9% for Jene, and 2.5 percent each for you and Roger.

   Second, we added in a provision that once Stephen recoups his equity, Paula
   may "claw-back" 2% of his interest.

   Third, we adjusted the amount of the loan to [????].

   Fourth, we added in a provision that there will be no pre-payment penalty on the
   loan.

   We understand that the details will be ironed out in the legal documents to be
   drawn up shortly. Please get those to us at your earliest convenience so we can
   begin discussing the contractual provisions and ironing out the final points.




   Equity:
          $5.5 Million equity investment tor all assets of Thomas Wylde
   Holdings LLC and PDTW LLC that would include Thomas Wylde
   intellectual property, accounts receivables, all logos and imagery,
   customers files, designs, library and client list.
     •    New LLC would be created to include all the above assets. The IP,




                                                                                             03115
Case 6:16-bk-15889-SY    Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14             Desc
                         Main Document   Page 136 of 139




   on the other hand, would remain under the Thomas Wylde Holdings LLC.
     • Both NewCo and Thomas Wylde Holdings LLC membership interest
   would be divided as follows: Stephen Choi 45%, Paula Thomas 32%, Jene
   Park 9%, John Hanna 9%, Doug Lee, 2.5, Roger Kuo 2.5%.
     • Upon Stephen Choi's recoupment from profit sharing of his initial
   $5.5 Million equity investment, he shall transfer back 2°/o of his interest to
   Paula Thomas, reducing his membership interest to 43°/o and increasing
   hers to 34%
     • All executives must commit for five years and sign management
   contracts accordingly.
     • Paula Thomas would have control over the creative aspects of the
   design elements and direction of the product and imagery of the brand.
     • Financial and operations matters would be under the direction of
   management team designated by Stephen Choi.
     •    Funds would be deployed as per a schedule to be prepared and
   submitted by TW CEO.

   Debt:
      • $2.0 Million in loans would be made available to replace outstanding
   liabilities of the PDTW, LLC which include liabilities to CBC partners LLC,
   Jene Park and suppliers.
      • Payment made quarterly by the NewCo to Stephen Choi.
      • Interest rate, length of term and collateral will be determined in the
   coming weeks. There wilt be no pre-payment penalty.

   The above are the general points for your approval. Once, we get receive
   your approval we would get lawyers to draft legal documents. Funds would
   be deployed once the documents are executed.

   We look forward to working together in building TW into a highly valuable
   luxury brand. If you have any questions, please do not hesitate to ask.




                                                                                    03116
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14   Desc
                        Main Document   Page 137 of 139




           EXHIBIT
             ''11 ''
             Case 6:16-bk-15889-SY                          Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                                                   Desc
                                                            Main Document   Page 138 of 139


                             Articles of Organization
                                                                                                                 201420310399
    .    LLC-1
                             of a Limited Llablllty Company (LLC)
        To fonn a limited liability company in California, you can fill out this fonn,
        and submit for filing along with:
        - A $70 filing fee.
        - A separate, non-refundable $15 service fee also must be included,
          If you drop off the completed form.
      Important! LLCs In Callfomla may have to pay a minimum $800 year1y
                                                                                                                                      FILED
                                                                                                                             Secretary of Slate
                                                                                                                                                    if}MY
      tax lo the California Franchise Tax Board. For more information, go to
                                                                                                                             State of Callfomia
      hltps://www.ftb.ca.gov.
                                                                                                                                  JUL 2 2 201't
      LLCs may not provide "professional services,' as defined by California
      Corporations Code sections 13401 (a) and 13401.3.
      Note: Before submitting the completed fonn, you should consult with a                                      \cV
      private attorney for advice about your specific business needs.                                                   This Space For Ofllce Use Only

                              For questions about this fonn, go to www.sos.ca.gov/bus/ness/belliling-lips.htm.
      LLC Name (Us! the proposed LLC name exactly as II ls lo appear on tho reeortls of the Callftllnla Secretary of Stale.)
        (I) Thomas Wylde, LLC
                   Proposed LLC Nome                          The name must lncl.ude: LLC. LLC., Umltsd Usblllty Company, Umltsd UablD!y Co., Ltd.
                                                              LlabUlty Co. or Ud. UabWty Company; and may not Include: bank, trust. trustee, Incorporated,
                                                              Inc., corporaaon, or corp., Insurer, or Insurance company. For general entity name
                                                              requirements end restr1ctlons, go to WNW.sos.ca.gov/buslness/be/name-avallablUty.hbn.
     Purposa
        @    The purpose of the limlted liabllity company is to engage In any lawful act or activity for which a Dmlted liabillty
             company may be organized under the California Revised Uniform Limited LiablUty Company Act

     LLC Addresses
        @ a. 3231 S. La Cienega Blvd., Unit A                                                   Los Angeles                             CA 90016
                   I,.._ Snot Addt&ss of Dosignaled Office In CA - Do not Ost 8 P.O. Box                City (no abbrovlal/ons)         Stat,,    Zip

             b.
                   lniliai Ma/Nng Addross of LLC, If d"'8f811t from 3a                                  City (no abbrovlellons)         Stale     Zip

    Service of Process (Ust • CslWornla resident or a Csllfomla reglsterad oorporate agent that agrees to be your Initial agent to accept
    service of proces& In case your LLC I• sued. You mayllst any adult who Uve& In Callfomla. You may not list an UC as the agent Do not
    list an oddrass II the agent Is a California registered corporate agent es the address fo, service ot process Is already on ffle.)
      ©      a.   David Schnider
                   Agent's Name

             b.   15165 Ventura Blvd., Ste. 245                                                      Sherman Oaks                      CA        91403
                  Agent's Slreet A<(llress (If agent Is not a oorporatlcn) -Do not /ISi a P.O. Box    CRy (no abbrovlellons)           Slate     Zip

    Management (Check only one.)
      ®     The LLC will be managed by:
                  D One Manager l:!J More Than One Manager D All Limited Liabillty Company Member(s)
    This loon must be signed by eacll organizer. II you need mon, space, attach extra pages that are 1-sldod and on &tandard letter-sized
    paper (8 1/2' x 11'). All attachments an, made part of these artlclas of organlzaUon.

        (QJL
   ► Organizer - Sign hflf9 '                                              David Schnider
                                                    '..                      Print your name hen,

  Make check/money order payable to: Secretary of Stale                                       By Mall                                      Drop-Off
  Upon filing, we will return one (1) uncertified copy of your ffled                    Secretary of State                            Secretary of State
  dorumant for free, and will certify the copy upon request and                 Buslnes& EnllUes, P.O. Box 944228                 1500 11th Street, 3rd Floor
  payment of a $5 certlllcatlon fee.                                              Sacramento, CA 94244-2280                         Sacramento, CA 95814
Cuporulons Cod,§§ 17701.04, 17701.08, 1n01.13, 17702.01. Rs,sru, and TlllOlllon Code§ 17941
UC-1 (REV01f2014)
                                                                                                                                      2014 Cal-    Seaetsry of Sisto
                                                                                                                                        www.sos.ca.govfoosine&Slbe

                                                                                                                                                           00001
Case 6:16-bk-15889-SY   Doc 392 Filed 10/28/19 Entered 10/28/19 12:15:14                     Desc
                        Main Document   Page 139 of 139




                                                            Ihereby cel1ify that lhe lol'egoing
                                                            transtriptof~- -PIQI(•)
                                                            is a full, true and amct ~ Ii the
                                                            Oligilal rtoold ill 1'le CUSlO<l'f of lhe
                                                            caifofnia Secretaryof SUia's office

                                                             JUL 2 2 2014
                                                     Date:._ _ _ _ _ _ __ _.


                                                         ~~
                                                        DEBRA BOWEN. Secretary of Slate

                                                                                         00002
